Exhibit 10.1

 



--------------------------------------------------------------------------------



 



OFFICE PURCHASE AND ASSUMPTION AGREEMENT
by and between
Premier Bank & Trust, National Association
and
The Commercial and Savings Bank of Millersburg, Ohio
Entered into as of the 23rd day of June, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. PURCHASE AND ASSUMPTION
    1  
1.1 Purchase and Sale of Assets
    1  
1.2 Transfer of Assets
    1  
1.3 Acceptance and Assumption
    4  
1.4 Payment of Funds
    6  
2. CONDUCT OF THE PARTIES PRIOR TO CLOSING
    11  
2.1 Covenants of SELLER
    11  
2.2 Covenants of BUYER
    16  
2.3 Covenants of All Parties
    18  
3. REPRESENTATIONS AND WARRANTIES
    18  
3.1 Representations and Warranties of SELLER
    18  
3.2 Representations and Warranties of BUYER
    23  
4. ACTIONS RESPECTING EMPLOYEES AND PENSIONS AND EMPLOYEE BENEFIT PLANS
    24  
4.1 Employment of Employees
    24  
4.2 Terms and Conditions of Employment
    24  
4.3 Compliance with Law
    26  
4.4 Actions to be Taken by SELLER
    26  
5. CONDITIONS PRECEDENT TO CLOSING
    27  
5.1 Conditions to SELLER’s Obligations
    27  
5.2 Conditions to BUYER’s Obligations
    29  
5.3 Waivers of Conditions Precedent
    32  
6. CLOSING
    32  
6.1 Closing and Closing Date
    32  
6.2 SELLER’s Actions at Closing
    32  
6.3 BUYER’s Actions at the Closing
    35  
6.4 Methods of Payment
    36  
6.5 Availability of Closing Documents
    37  
6.6 Effectiveness of Closing
    37  
7. CERTAIN TRANSITIONAL MATTERS
    37  
7.1 Transitional Action by BUYER
    37  
7.2 Transitional Actions by SELLER
    41  
7.3 Overdrafts and Transitional Action
    46  
7.4 ATMs and Debit Cards
    46  
7.5 Environmental Matters
    48  
7.6 Effect of Transitional Action
    50  
8. GENERAL COVENANTS AND INDEMNIFICATION
    50  
8.1 Confidentiality Obligations of BUYER
    50  
8.2 Confidentiality Obligations of SELLER
    51  
8.3 Indemnification by SELLER
    52  
8.4 Indemnification by BUYER
    53  
8.5 Solicitation of Customers by BUYER Prior to Closing
    54  
8.6 Solicitation of Customers by SELLER After the Closing
    54  

i 



--------------------------------------------------------------------------------



 



              Page  
8.7 Further Assurances
    55  
8.8 Operation of the Offices
    55  
8.9 Information After Closing
    56  
8.10 Individual Retirement Accounts
    57  
8.11 Covenant Not to Compete
    57  
8.12 Non-solicitation of Employees
    57  
9. TERMINATION
    58  
9.1 Termination by Mutual Agreement
    58  
9.2 Termination by SELLER
    59  
9.3 Termination by BUYER
    60  
9.4 Effect of Termination
    61  
10. MISCELLANEOUS PROVISIONS
    61  
10.1 Expenses
    61  
10.2 Certificates
    61  
10.3 Termination of Representations and Warranties
    62  
10.4 Waivers
    62  
10.5 Notices
    63  
10.6 Parties in Interest; Assignment; Amendment
    64  
10.7 Headings
    64  
10.8 Terminology
    64  
10.9 Press Releases
    66  
10.10 Entire Agreement
    66  
10.11 Flexible Structure
    66  
10.12 Governing Law
    67  
10.13 Counterparts
    67  
10.14 Tax Matters
    67  

ii 



--------------------------------------------------------------------------------



 



SCHEDULES:

      Schedule A —  
Description of Owned Real Estate
   
 
Schedule B —  
Description of Leased Real Estate and Office Lease
   
 
Schedule C —  
Furniture, Fixtures and Equipment
   
 
Schedule D —  
Assumed Contracts
   
 
Schedule E —  
List of Leases, Safekeeping Items and Agreements

iii 



--------------------------------------------------------------------------------



 



OFFICE PURCHASE AND ASSUMPTION AGREEMENT
     This Office Purchase and Assumption Agreement (this “Agreement”), is made
and entered into as of this 23rd day of June, 2011, by and between The
Commercial and Savings Bank of Millersburg, Ohio, an Ohio banking corporation
with its principal office at 91 North Clay Street, Millersburg, Ohio (“BUYER”)
and Premier Bank & Trust, National Association, a national banking association
with its principal office located at 2375 Benden Drive, Suite C, Wooster, Ohio
(“SELLER”).
     WHEREAS, BUYER desires to purchase and assume from SELLER, and SELLER
desires to sell and assign to BUYER, certain assets and liabilities associated
with offices of SELLER as hereinafter described;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, BUYER and SELLER hereby agree as follows:
PURCHASE AND ASSUMPTION.

  1.1   Purchase and Sale of Assets. At the Closing (as defined in Section 6.1
hereof), BUYER shall purchase, acquire and assume, and SELLER shall sell and
assign, the real estate and other assets described in Section 1.2 hereof
(collectively, the “Assets”), and all leases for such real estate on which
Offices (as defined below) are located, all of which are used in and/or relate
to business conducted by SELLER at its branch offices known as and located at
the sites described in Schedules A and B attached hereto and incorporated herein
by reference, pursuant to the terms and conditions, and subject to the
exceptions, set forth herein. The foregoing offices are collectively referred to
as the “Offices” and each, individually, as an “Office.” The transactions
contemplated by this Agreement and the purchase of assets and assumption of
liabilities provided for herein is referred to herein as the “Acquisition.”

  1.2   Transfer of Assets. Subject to the terms and conditions of this
Agreement, SELLER shall assign, transfer, convey and deliver to BUYER, on and as
of the Closing Date (as defined in Section 6.1 hereof) free and clear of any
liens,

 



--------------------------------------------------------------------------------



 



      encumbrances or impairments whatsoever except those expressly agreed by
BUYER, the Assets, which shall include the following:

  (a)   Owned Real Estate. All of SELLER’s right, title and interest in and to
the real estate described in attached Schedule A on which an Office is situated,
together with all of SELLER’s rights in and to all improvements thereon and all
easements rights, privileges and appurtenances associated therewith (the “Owned
Real Estate”). Schedule A identifies the Owned Real Estate by street address,
legal description and/or tax parcel number;

  (b)   Leased Real Estate. A good and valid leasehold estate, with terms
reasonably acceptable to BUYER (it being understood that assignment of the
Office Lease, as defined below, in its current form or without any material
changes shall be acceptable to BUYER), in the real estate described in attached
Schedule B created by a certain lease agreement (the “Office Lease”) relating to
the referenced Office (the “Leased Real Estate”), specifically identified on
Schedule B by street address, legal description and tax parcel number.
Schedule B also identifies the Office Lease;

  (c)   Furniture and Equipment. All of SELLER’s right, title and interest to
the furniture, fixtures and equipment located at the Offices as of the Closing
Date (the “Fixed Assets”), free and clear of any liens or impairments
whatsoever. A preliminary listing of the Fixed Assets is contained in Schedule C
attached hereto, provided, however, that such Fixed Assets shall specifically
exclude, among other items (unless otherwise agreed by the parties prior to
Closing), teller software, branch capture software, branch capture CPUs,
controllers, servers, sign “skins” with SELLER’s name, printed supplies and
documents and other materials bearing any SELLER or affiliate name and/or logo,
network communications equipment and related devices, leased or licensed
software, and marketing fixtures. A final listing of specific items included in
the Fixed Assets will be provided by SELLER, subject to final approval by BUYER,
prior to the Closing;

2



--------------------------------------------------------------------------------



 



  (d)   Safe Deposit Business. All of SELLER’s right, title and interest to the
safe deposit business (subject to the allocation of safe deposit rental payments
as provided in Section 1.3(c)(ii) hereof) conducted at the Offices as of the
close of business on the Closing Date;

  (e)   Cash on Hand. All cash on hand at the Offices as of the close of
business on the Closing Date including vault cash, petty cash, ATM cash and
tellers’ cash;

  (f)   Prepaid Expenses. All prepaid expenses recorded or otherwise reflected
on the books of SELLER and attributable to the Offices as of the close of
business on the day immediately preceding the Closing Date (a preliminary
listing of which has been provided by SELLER to BUYER as of the date hereof). A
final listing of prepaid expenses will be provided by SELLER to BUYER, subject
to BUYER’s approval, at Closing. Any and all prepaid expenses incurred by SELLER
with respect to the Offices subsequent to the date hereof shall be subject to
the prior written consent of BUYER;

  (g)   Office Loans. All right, title and interest in and to all those loans
and/or letters of credit set forth in a confidential listing provided by SELLER
to BUYER concurrently with the signing of this Agreement, together with such
other loans and/or letters of credit that BUYER and SELLER may mutually agree
upon prior to the Closing, less any loans that may be removed from the Office
Loans by the mutual agreement of BUYER and SELLER, free and clear of any and all
liens or encumbrances whatsoever (other than interests of third parties that are
subordinate to those of SELLER), and any loans not over thirty (30) days
outstanding that are automatically created as the result of an overdraft of a
Deposit Account pursuant to an overdraft protection program offered by SELLER
(“Overdraft Loans”), except for those Overdraft Loans which are charged to
credit card accounts not transferred to the BUYER hereunder. Such loans shall be
referred to herein individually and collectively as the

3



--------------------------------------------------------------------------------



 



      “Office Loans.” BUYER shall have the option, at its sole discretion, to
include in the Office Loans any loans originated by the Offices in the markets
served by such Offices between the date of this Agreement and the Closing. The
final confidential listing of Office Loans will be provided by SELLER to BUYER
as of the Closing;

  (h)   Records of the Offices. All records and documents related to the Assets
transferred or liabilities assumed by BUYER as may exist and are available,
whether or not physically maintained at the Offices (in whatever form or medium
then maintained by SELLER) including, but not limited to, those relating to
(i) the Deposit Accounts and (ii) the promissory notes, files and documents and
instruments relating to the Office Loans; and

  (i)   Contracts or Agreements. All of SELLER’s right, title and interest in
and to the maintenance and service agreements related to the Offices, provided
the same are assignable without consent and without cost to BUYER or SELLER, and
any other contracts or agreements listed on Schedule D annexed hereto and made a
part hereof (the “Assumed Contracts”).

      Any other assets of SELLER not included in the foregoing (a) through
(i) shall remain the property of SELLER and shall not be sold or transferred to
BUYER pursuant to this Agreement.

  1.3   Acceptance and Assumption. Subject to the terms and conditions of this
Agreement, on and as of the Closing on the Closing Date, BUYER shall:

  (a)   Assets. Receive and accept all of the Assets assigned, transferred,
conveyed and delivered to BUYER by SELLER pursuant to this Agreement, including
those identified in Section 1.2 above;

  (b)   Deposit Liabilities. Assume and thereafter discharge, pay in full and
perform all of SELLER’s obligations and duties relating to the Deposit
Liabilities attributable to the Offices. The term “Deposit Liabilities” means
all of SELLER’s obligations, duties and liabilities of every type and character
relating to all deposit accounts attributable to the Offices as of

4



--------------------------------------------------------------------------------



 



      the Closing (a preliminary confidential listing of which has been provided
by SELLER to BUYER as of the date of this Agreement) other than (i) KEOGH
accounts, (ii) deposit accounts securing any loan of SELLER which is not an
Office Loan, for which BUYER assumes no liability, (iii) deposits of SELLER
employees who are not Transferred Employees (as defined below), and (iv)
deposits of current directors of SELLER and its affiliates. The deposit accounts
referred to in the immediately preceding sentence (the “Deposit Accounts”)
include, without limitation, passbook, statement savings, checking, Money Market
and NOW accounts, certificates of deposit and Individual Retirement Accounts
(“IRAs”) for which SELLER has not received, on or before the Closing Date, the
written advice from the account holder of such account holder’s objection or
failure to accept BUYER as successor. The “obligations, duties and liabilities”
referred to in the definition of Deposit Liabilities include, without
limitation, the obligation to pay and otherwise process all Deposit Accounts in
accordance with applicable law and their respective contractual terms (including
the accrual and payment of interest following the Closing), and the duty to
supply all applicable reporting forms for periods following the Closing Date
including, without limitation, IRS Form 1099 reports relating to the Deposit
Accounts to be filed and provided after the Closing Date relating to interest
accrued after the Closing Date;

  (c)   Liabilities Under Leases/Safe Deposit Business. Assume and thereafter
fully and timely perform and discharge, in accordance with their respective
terms, all of the liabilities and obligations of SELLER arising after the
Closing Date with respect to:

  (i)   the Office Lease, the Assumed Contracts, and any safe deposit leases
which are sold, assigned or transferred to BUYER by SELLER pursuant to this
Agreement;

5



--------------------------------------------------------------------------------



 



  (ii)   the safe deposit business of the Offices, including, but not limited
to, the maintenance of all necessary facilities for the use of safe deposit
boxes by the renters thereof during the periods for which such persons have paid
rent therefor in advance to SELLER, subject to the provisions of the applicable
leases or other agreements relating to such boxes. At the Closing, SELLER shall
pay to BUYER, in the manner specified in Section 6.4 hereof, the amount of
rental payment previously received by SELLER for each such safe deposit box
attributable to and prorated to reflect the period from and after the Closing
Date; and     (iii)   all safekeeping items and agreements listed on Schedule E
to this Agreement and delivered to BUYER by SELLER pursuant to this Agreement,
including, but not limited to, all applicable safekeeping agreements, memoranda,
or receipts so delivered to BUYER by SELLER hereunder; and

  (d)   Other Liabilities. Fully and timely perform and discharge, as the same
may be or become due, any Assumed Contracts, the Office Lease, and all
additional liabilities and obligations of SELLER as of the date of this
Agreement, which are reflected on the books of SELLER as being attributable to
an Office as of the close of business on the Closing Date and which are set
forth in a listing provided by SELLER at Closing and approved by BUYER. No
additional liabilities and obligations of SELLER shall be incurred subsequent to
the date of this Agreement without the prior written consent of BUYER.

  1.4   Payment of Funds. Subject to the terms and conditions hereof, at the
Closing:

  (a)   Consideration. SELLER shall pay and transfer to BUYER, in the manner
specified in Section 6.4 hereof, funds equal to the aggregate balance of all
Deposit Accounts (including interest posted or accrued to such accounts as of
the close of business on the Closing Date) as of the close of business on the
Closing Date, plus $166,000, less an amount equal to the sum of:

6



--------------------------------------------------------------------------------



 



  (i)   the amount of cash on hand at the Offices transferred to BUYER as of the
close of business on the Closing Date pursuant to Section 1.2(e); and     (ii)  
the book value of the Owned Real Estate as reflected on SELLER’s books as of the
last day of the month ending immediately prior to the month in which the Closing
Date occurs; and     (iii)   the net aggregate book value as reflected on
SELLER’s books of the Fixed Assets, as of the last day of the month ending
immediately prior to the month in which the Closing Date occurs; and     (iv)  
a premium (the “Premium”) of five percent (5%) of the aggregate “Eligible
Deposits” (as hereinafter defined) of the Offices as of the close of business on
the Closing Date between $70 million and $77 million; provided, however, that if
the aggregate Eligible Deposits are less than $70 million, the Premium shall be
$3.5 million, and if the aggregate Eligible Deposits exceed $77 million, the
Premium shall be $3.85 million. If Eligible Deposits exceed the sum of
$77 million as of the Closing, BUYER and SELLER may, by mutual consent, except
certain Deposits from the Acquisition. The term “Eligible Deposits” shall mean
the average aggregate principal balance of all Deposit Liabilities of the
Offices for a period commencing ten (10) days prior to the Closing Date and
ending at the close of business on the Closing Date, and     (v)   the amount of
prepaid expenses described in Section 1.2(f) of this Agreement, prorated as of
the close of business on the day immediately preceding the Closing Date; and    
(vi)   the outstanding principal balance of the Office Loans (including Office
Loans added between the date of this Agreement and the Closing Date upon the
consent of BUYER and any loans substituted or added pursuant to this section,
less any loans

7



--------------------------------------------------------------------------------



 



      removed upon the mutual agreement of BUYER and SELLER), together with
accrued and unpaid interest thereon and any and all late fees relating thereto
computed as of the close of business on the Closing Date, less any loan loss
reserves for such Office Loans set forth on the confidential listing provided
pursuant to Section 1.2(g), which shall be updated as of the Closing Date. The
aggregate principal balance of the Office Loans, prior to any reductions for
agreed upon loan loss reserves, shall total $8.5 million. In the event the
aggregate principal balance of the Office Loans as required in the preceding
sentence does not total $8.5 million, SELLER shall have the right to add or
substitute other loans to increase the principal amount to the required level,
which loans shall be subject to the reasonable approval of BUYER.

      The sum of the foregoing items (i) through (vi) above is the “Acquisition
Consideration.” In the event that the Acquisition Consideration exceeds the
aggregate amount to be transferred by SELLER pursuant to the first paragraph of
this Section 1.4(a), the full amount of such excess shall constitute an amount
due from BUYER to SELLER, and shall be paid to SELLER at the Closing in the
manner specified in Section 6.4 hereof. The parties shall execute a Preliminary
Settlement Statement at the Closing and a Final Settlement Statement
post-Closing in accordance with section 6.4 hereof, in a form mutually agreed
upon by the parties.

  (b)   Reimbursement and Proration of Certain Expenses. All other expenses
(i) due and payable at times after the Closing Date for periods prior to the
close of business on the Closing Date or (ii) paid prior to the close of
business on the Closing Date for periods following the Closing Date, including
the prepaid expenses described in Section 1.2(f) hereof and deferred expenses
described in Section 1.3(d) hereof, including, without limitation, real estate
taxes and assessments which are a lien but not yet due and payable, utility
payments, payments due on leases assigned, payments due on assigned service and
maintenance contracts and similar

8



--------------------------------------------------------------------------------



 



      expenses relating to the Offices, shall be prorated between SELLER and
BUYER as of the close of business on the day immediately preceding the Closing
Date; provided, however, that all real estate taxes and assessments, to the
extent payable by SELLER and/or BUYER, shall be prorated at the Closing on the
basis of the most recently certified real estate taxes and assessments, and all
utility payments and lease payments shall be prorated on the basis of the best
information available at Closing. Any security deposits relating to the Leased
Real Estate shall be credited to the SELLER at Closing. With respect to premiums
paid to the Federal Deposit Insurance Corporation (“FDIC”) for deposit insurance
for the Deposit Liabilities, the proration of FDIC insurance premiums will be
based on the amount of the Deposit Liabilities as of the close of business on
the Closing Date and the number of days during any period for which SELLER has
prepaid premiums to the FDIC but during which BUYER has held or will hold the
Deposit Liabilities. Any credits to the SELLER at Closing will be debited from
the amount to be paid in the first paragraph of Section 1.4(a), and any credits
to BUYER shall be added to such amount. For prorations, if any, which cannot be
reasonably calculated as of the Closing, a post-closing adjustment shall be made
in the manner specified in Section 6.4 hereof.

  (c)   Expenses Relating to Real Property and other Assets. The transfer (or
conveyance) fees relating to the Owned Real Estate and the costs, fees and
expenses of all title commitments, title guaranties and title examinations
relating to the procurement of the Title Commitments related to the Owned Real
Estate and the Leased Real Estate referred to in Sections 2.1(b) and 5.2(f)
herein, shall be allocated to, and shall be borne, solely and exclusively by
SELLER. The costs, fees and expenses relating to the premiums, including any
endorsements for extended coverage, for all title insurance policies (net of the
costs of all title commitments, guaranties and examinations), recording costs
and other similar costs, fees and expenses, if any, relating to the sale and
transfer of the Owned Real Estate or the

9



--------------------------------------------------------------------------------



 



      transfer of SELLER’s interest in the Leased Real Estate including, but not
limited to, any conveyance fees, taxes, recording costs and other similar fees
and expenses relating to the sale and transfer of any other Assets, shall be
allocated to, and shall likewise be borne, solely and exclusively, by SELLER. To
the extent BUYER requests SELLER or its attorneys to seek certain title
endorsements or removal of exceptions noted on the title commitments, BUYER
shall reimburse SELLER at Closing for its attorney fees related thereto. In no
event shall SELLER be required to undertake any negotiations with the title
insurance companies for any matters that relate to the scope of title insurance
coverage or the Permitted Exceptions. As provided in Section 6.4, BUYER shall be
credited at the Closing for all the costs, fees and expenses allocated to SELLER
pursuant to this Section 1.4(c) but paid by BUYER, and BUYER shall be credited
at the Closing for all of the costs, fees and expenses allocated to BUYER
pursuant to this Section 1.4(c) but paid by SELLER. If this transaction does not
close by virtue of a breach of this Agreement, the breaching party shall be
responsible for and shall, as appropriate, reimburse the other party for its
expenses set forth in this Section 1.4(c). If this transaction does not close
for any other reason, each party shall reimburse the other party upon
termination of this Agreement for such party’s share of expenses pursuant to
this Section 1.4(c) so that each party shall pay the same share of expenses as
it would have paid at Closing.

  (d)   Insurance Premium Refunds. With respect to the Insured Office Loans as
defined in Section 7.2(j) herein, SELLER shall provide a credit to BUYER in a
sum equal to the unearned premiums relating to the Insured Office Loans to
compensate BUYER, in advance, for estimated refunds otherwise payable to SELLER
in conjunction with future payoffs of such Insured Office Loans prior to
maturity (the “Premium Settlement Payment” herein). Such Premium Settlement
Payment shall be calculated as of the Closing Date and shall appear as a credit
to BUYER in the Final Settlement Statement referenced in Section 6.4 herein.

10



--------------------------------------------------------------------------------



 



2.   CONDUCT OF THE PARTIES PRIOR TO CLOSING.

  2.1   Covenants of SELLER. SELLER hereby covenants to BUYER that, from the
date hereof until the Closing:

  (a)   Operation of the Offices. SELLER shall continue to operate the Offices
in a manner substantially equivalent to that employed immediately prior to the
date of this Agreement.         Notwithstanding the foregoing, between the date
of this Agreement and the Closing Date, except as may be required to obtain the
required authorizations referred to in Section 2.3 of this Agreement and except
as may be otherwise required by a regulatory authority, SELLER shall not,
without the prior consent of BUYER:

  (i)   permit any Office to engage or participate in any transaction or incur
or sustain any obligation except in the ordinary course of business;     (ii)  
permit any Office to transfer to SELLER’s other operations any Assets, except
for (A) supplies, if any, which have unique function in the business of SELLER
and its affiliates and ordinarily would not be useful to BUYER, (B) cash and
other normal intrabank transfers which may be transferred in the ordinary course
of business in accordance with normal banking practices, (C) any current loans
not included as Office Loans, and (D) any loans originated by the Offices in the
markets served by them after the date hereof and prior to the Closing that are
not included as Office Loans;     (iii)   permit the Offices to transfer to
SELLER’s other operations any Deposit Liabilities other than (A) Deposits
Liabilities securing loans made by SELLER which are not Office Loans,
(B) Deposit Liabilities owned in whole or in part by employees of SELLER who are
not Transferred Employees, or (C) Deposit Liabilities of

11



--------------------------------------------------------------------------------



 



      current directors of SELLER or its affiliates, except in the ordinary
course of business at the unsolicited request of depositors, or cause any of
SELLER’s other operations to transfer to the Offices any Deposit Liabilities,
except in the ordinary course of business at the unsolicited request of
depositors; provided, however, that SELLER shall be permitted to make such
transfers of any Deposit Liabilities to or from the Offices as are in the normal
course of business;     (iv)   invest in any Fixed Assets on behalf of any
Office, except for commitments made on or before the date of this Agreement
which are disclosed to BUYER on Schedule C of this Agreement and for
replacements of furniture, furnishings and equipment and normal maintenance and
refurbishing purchased or made in the ordinary course of business;     (v)  
enter into or amend any continuing contract (other than those related to Deposit
Liabilities, safe deposit agreements, and loans which are not included as Office
Loans), which cannot be terminated without cause and without payment of any
amounts as a penalty, bonus, premium or other compensation for termination;    
(vi)   make any change to its customary policies for setting rates on deposits
offered at the Offices.

  (b)   Title Commitments for Real Estate. SELLER shall deliver to BUYER, at
SELLER’ s expense, with respect to the Owned Real Estate and Leased Real Estate,
no later than thirty (30) days after the date of this Agreement, a commitment or
commitments (the “Title Commitments”), having an effective date as near as
practicable to the date of delivery of such Title Commitments, from a title
insurance company designated by SELLER and reasonably satisfactory to BUYER, to
issue to BUYER as soon as practicable after the Closing Date, as applicable, an
American Land Title Association (“ALTA”) owners (Form B, 1970, Rev 1984) and/or
a leasehold title insurance (1975 Form) policy having an effective date as of

12



--------------------------------------------------------------------------------



 



      the Closing Date, covering the Owned Real Estate and the Leased Real
Estate, in an amount equal to the book value for the Owned Real Estate as
reflected on SELLER’s books as of the end of the month immediately preceding the
month in which the Closing occurs, and the amount of the leasehold interest,
based on the remaining rental payments due under the balance of the remaining
term of the lease to be transferred to BUYER pursuant to the Office Lease,
subject to the exceptions specified in the Title Commitments. If title to all or
part of the Owned Real Estate or Lease Real Estate is unmarketable or is subject
to any defect, lien, encumbrance, easement, condition, restriction or
encroachment other than the Permitted Exceptions (as defined below), then BUYER
shall provide written notice thereof to SELLER. SELLER shall have thirty
(30) days after written notice thereof from BUYER, to elect to remedy or remove
any such defect, lien, encumbrance, easement, condition, restriction or
encroachment but, if SELLER does not, BUYER may elect to attempt to cure or
remove such defect or encumbrance or other matter, for a period of thirty
(30) days thereafter. If such defect or encumbrance or other matter is not cured
after such thirty (30) day period, in addition to any other rights which BUYER
may have hereunder, BUYER shall have the right to (i) terminate this Agreement
by written notice to SELLER, (ii) negotiate, at BUYER’S cost, with the title
company for certain endorsements to the standard insurance coverage to address
any such defects or encumbrances, or (iii) waive any objection to such defect or
encumbrance or other matter in which event such defect, encumbrance, or other
matter shall be deemed to be a Permitted Exception. The Owned Real Estate is
being sold by SELLER to BUYER hereunder free and clear of all liens, claims,
encumbrances and rights of tenants in possession except for the Permitted
Exceptions, and the conveyance by limited warranty deed to be delivered by
SELLER pursuant hereto shall be subject only to the Permitted Exceptions. SELLER
also shall execute and deliver to BUYER at the time of Closing such affidavits
and other instruments, if

13



--------------------------------------------------------------------------------



 



      any, as the title insurance company issuing the Title Commitments may
reasonably require to delete any inapplicable standard exceptions appearing as
“Schedule B” items in a standard ALTA owners or leasehold owners title insurance
policy, other than those which may only be deleted by a survey. SELLER also
shall execute and deliver a so-called “FIRPTA” affidavit at Closing.

  (c)   Required Authorizations. SELLER shall obtain and procure all necessary
internal corporate and other approvals and authorizations, if any, required by
SELLER to enable it to fully perform all obligations imposed on it hereunder
which must be performed by it at or prior to the Closing.     (d)   Creation of
Liens and Encumbrances. With respect to the Owned Real Estate, SELLER shall not
create or allow any liens, imperfections in title, charges, easements,
restrictions or encumbrances other than the Permitted Exceptions.     (e)  
Condemnation. If prior to Closing all or any portion of the Owned Real Estate or
Leased Real Estate is taken or is made subject to eminent domain or other
governmental acquisition proceedings, then SELLER shall promptly notify BUYER
thereof, and BUYER may either complete the Closing and receive the proceeds paid
or payable on account of such acquisition proceedings (which, if received prior
to Closing, shall be paid by SELLER to BUYER at Closing), or terminate this
Agreement. If BUYER terminates this Agreement, both parties shall thereupon be
relieved from all further obligations hereunder, except as may otherwise be
expressly provided.     (f)   Insurance Proceeds and Casualty Payments. SELLER
shall maintain adequate insurance on all the Owned Real Estate, Leased Real
Estate and Fixed Assets. In the event of any damage or destruction affecting
such Assets between the date hereof and the time of the Closing, SELLER shall
deliver to BUYER at the Closing any such insurance proceeds received by SELLER
as a result thereof (adding into such amount the amount of any

14



--------------------------------------------------------------------------------



 



      deductible), to the extent of the applicable amount in Section 1.4(a)(ii)
with respect to Owned Real Estate and to the extent of the amount set forth in
Section 1.4(a)(iii) with respect to the Fixed Assets, as the case may be, unless
SELLER has repaired or replaced the damaged or destroyed property.

  (g)   IRAs. Not later than thirty (30) days prior to the expected Closing
Date, SELLER shall, at SELLER’s expense, mail notice of SELLER’s resignation as
Custodian and the appointment of BUYER as the Successor Custodian, effective
upon Closing, of each IRA maintained at the Offices. The notice shall include
such other information that is mutually agreed upon by SELLER and BUYER.     (h)
  Assignment of Office Lease. SELLER shall obtain (i) any written consent of any
such landlord as shall be necessary for the effective assignment of the Office
Lease and the assumption thereof by BUYER as of the Closing Date, and (ii) any
consent necessary to assign or transfer to BUYER, or substitute BUYER as
landlord under, the lease by which a third-party leases space in the Owned Real
Estate, each in form and content reasonably satisfactory to BUYER, it being
understood that, in the case of the foregoing (i) and (ii), that the assignment
of said leases in their current form or without material changes shall be
satisfactory to BUYER. In the event any such necessary assignment is not
obtained, or other arrangements reasonably satisfactory to BUYER are not made,
by the Closing, BUYER may, upon written notice to SELLER, terminate this
Agreement. The assignment and assumption by BUYER of the Office Lease shall be
in a form mutually agreed upon by the parties and reasonably acceptable to the
Lessor under such Office Lease.     (i)   SELLER shall permit representatives of
BUYER to attend such meetings of SELLER with regard to the Offices and business
of the Offices as BUYER may reasonably request, to review such books and records
of

15



--------------------------------------------------------------------------------



 



      SELLER as may reasonably be relevant to the transactions contemplated
hereby, and to consult with SELLER with regard to any Office Loans.     (j)  
SELLER shall make available to BUYER the opportunity to include in the Office
Loans, at BUYER’s sole discretion, any new loans originated at the Offices in
the markets served by them between the date hereof and the Closing Date.     (k)
  SELLER shall provide to BUYER copies of any blueprints and schematic drawings
it may have in its possession for the Owned Real Estate.

  2.2   Covenants of BUYER. BUYER hereby covenants to SELLER that, from the date
hereof until the Closing:

  (a)   Regulatory Applications. BUYER shall prepare and submit for filing, at
no expense to SELLER, any and all applications, filings, and registrations with,
and notifications to, all federal and state authorities required on the part of
BUYER or any affiliate of BUYER for the Acquisition to be consummated on the
terms set forth herein and for BUYER to operate the Offices following the
Closing. BUYER shall provide SELLER with a draft copy of each application,
filing, registration, and notification for SELLER’s approval prior to filing,
which approval by SELLER will not be unreasonably withheld or delayed. Such
applications will be submitted to SELLER in draft form within thirty (30) days
from the date of this Agreement and filed by BUYER without delay following
SELLER’s approval of such applications; provided, however, that in no event will
such applications be filed later than sixty (60) days from the date of this
Agreement. Thereafter, BUYER shall pursue all such applications, filings,
registrations, and notifications diligently and in good faith, and shall file
such supplements, amendments, and additional information in connection therewith
as may be reasonably necessary for the Acquisition to be consummated on the
terms set forth herein and for BUYER to operate the Offices following the
Closing. BUYER shall deliver to SELLER evidence of the filing of each and all of
such applications,

16



--------------------------------------------------------------------------------



 



      filings, registrations and notifications (except for any confidential
portions thereof), and any supplement, amendment or item of additional
information in connection therewith (except for any confidential portions
thereof). BUYER shall also deliver to SELLER a copy of each material notice,
order, opinion and other item of correspondence received by BUYER from such
federal and state authorities (except for any confidential portions thereof) and
shall advise SELLER, at SELLER’s request, of developments and progress with
respect to such matters.     (b)   Required Authorizations. BUYER shall obtain
and procure all necessary corporate and other approvals and authorizations, if
any, required on its part to enable it to fully perform all obligations imposed
on it hereunder which must be performed by it at or prior to the Closing.

  (c)   Satisfaction of Conditions. BUYER shall not voluntarily undertake any
course of action inconsistent with the satisfaction of the requirements or the
conditions applicable to it, or its agreements, undertakings, obligations, or
covenants set forth in this Agreement, and it shall promptly do all such
reasonable acts and take all such reasonable measures as may be appropriate to
enable it to perform as early as possible the agreements, undertakings,
obligations, and covenants herein provided to be performed by it, and to enable
the conditions precedent to SELLER’s obligations to consummate the Closing of
the Acquisition to be fully satisfied. Additionally, BUYER shall not knowingly,
directly or through any existing or future subsidiary or affiliate, take any
action that would be in conflict with, or result in the denial, delay,
termination, or withdrawal of, any of the regulatory approvals referred to in
this Agreement.

  (d)   Cooperation Regarding Leased Real Estate. BUYER shall, at SELLER’s
request in connection with SELLER’s obtaining the consents specified in
Section 2.1(h), advise, in writing, the lessor of Leased Real Estate, of BUYER’s
intent to assume and comply with the terms of the Office Lease (as to matters
arising from and after the Closing Date) and provide to such

17



--------------------------------------------------------------------------------



 



      lessor with any financial or other information reasonably requested in
connection therewith.

  2.3   Covenants of All Parties. SELLER hereby covenants to BUYER, and BUYER
hereby covenants to SELLER that, from the date hereof until the Closing, such
party shall cooperate fully with the other party in attempting to obtain all
consents, approvals, permits, or authorizations which are required to be
obtained pursuant to any federal or state law, or any federal or state
regulation thereunder, for or in connection with the transactions described and
contemplated in this Agreement.

3.   REPRESENTATIONS AND WARRANTIES.

  3.1   Representations and Warranties of SELLER. SELLER represents and warrants
to BUYER as follows:

  (a)   Good Standing and Power of SELLER. SELLER is a banking association
validly existing under the laws of the United States with corporate power to own
its properties and to carry on its business as presently conducted. SELLER is an
“insured bank” as defined in the Federal Deposit Insurance Act.

  (b)   Authorization of Agreement. The execution and delivery of this
Agreement, and the transactions contemplated hereby, have been duly authorized
by all necessary corporate action and shareholder action (if any) on the part of
SELLER, and this Agreement is a valid and binding obligation of SELLER, subject
to the application of applicable bankruptcy, insolvency or other laws affecting
creditors’ rights generally.

  (c)   Effective Agreement. Subject to the receipt of any and all necessary
regulatory approvals and required consents, the execution, delivery, and
performance of this Agreement by SELLER and the consummation of the transactions
contemplated hereby, will not conflict with, result in the breach of, constitute
a violation or default, result in the acceleration of payment or other
obligations, or create a lien, charge or encumbrance,

18



--------------------------------------------------------------------------------



 



      under any of the provisions of Articles of Association or By-Laws of
SELLER, under any judgment, decree or order, under any law, rule, or regulation
of any government or agency thereof, or under any material contract, material
agreement or material instrument to which SELLER is subject, where such
conflict, breach, violation, default, acceleration or lien would have a material
adverse effect on the Assets or SELLER’s ability to perform its obligations
hereunder.

  (d)   Title to Real Estate And Other Assets. SELLER or an affiliate is the
sole owner of each of the Assets (other than the Leased Real Estate and the
Owned Real Estate) free and clear of any mortgage, lien, encumbrance or
restrictions of any kind or nature. As to the Owned Real Estate, SELLER or an
affiliate is the sole owner of a fee simple interest in, and has good and
marketable title to, such Owned Real Estate, free and clear of all liens,
claims, encumbrances and rights of tenants in possession except for the
Permitted Exceptions. SELLER or an affiliate has a valid leasehold interest in
the Leased Real Estate pursuant, and subject to, the Office Lease and has the
use of the Leased Real Estate pursuant to the Office Lease.

  (e)   Zoning Variations. As of the date of this Agreement, SELLER has no
knowledge of receipt of any written notice from any governmental authority of
any uncorrected violations of zoning and/or building codes relating to the Owned
Real Estate or Leased Real Estate, or knowledge of the intention of any such
authority to provide such notice.

  (f)   Condemnation Proceedings. SELLER has received no written notice of any
pending or threatened, nor is it aware of any contemplated, condemnation
proceeding affecting or relating to the Offices.

  (g)   Taxes. All federal, state and local payroll, withholding, property,
sales, use and transfer taxes, if any, which are due and payable by SELLER
relating to the Offices prior to the date of Closing shall be paid in full as of
the Closing Date or SELLER shall have made appropriate provision for

19



--------------------------------------------------------------------------------



 



      such payment in accordance with ordinary business practices. Any claims
for refunds of taxes which have been paid by SELLER shall remain the property of
SELLER.

  (h)   Operations Lawful. To the knowledge of SELLER, the conduct of banking
business at the Offices is in compliance in all material respects with all
federal, state, county and municipal laws, ordinances and regulations applicable
to conduct of such business.

  (i)   Third-Party Claims. There are no actions, suits or proceedings, pending
or, to SELLER’s knowledge, threatened against or affecting SELLER which, if
determined adversely to SELLER, could have a material adverse effect on the
aggregate value of the banking business and Assets of the Offices.

  (j)   Insurance. SELLER maintains such insurance on the Offices and the Fixed
Assets as may be required or as is customary in the business of banking.

  (k)   Labor Relations. No employee located at any of the Offices is
represented, for purposes of collective bargaining, by a labor organization of
any type. SELLER has no knowledge of any efforts during the past three years to
unionize or organize any employees at any Office, and no material claim related
to employees at the Offices under the Fair Labor Standards Act, National Labor
Relations Act, Civil Rights of 1964, Walsh-Healy Act, Davis Bacon Act, Civil
Rights of Act of 1866, Age Discrimination in Employment Act, Equal Pay Act of
1963, Executive Order No. 11246, Federal Unemployment Tax Act, Vietnam Era
Veterans Readjustment Act, Occupational Safety and Health Act, Americans with
Disabilities Act or any state or local employment related law, order, ordinance
or regulation, no unfair labor practice, discrimination or wage-and-hour claim
is pending or, to the best of SELLER’s knowledge, threatened against or with
respect to SELLER.

20



--------------------------------------------------------------------------------



 



  (l)   Governmental Notices. SELLER has not received notice from any federal or
state governmental agency indicating that it would oppose or not approve, if
required, the transactions contemplated by this Agreement.

  (m)   Environmental. There are no actions, proceedings or investigations
pending before any environmental regulatory body, federal or state court with
respect to or threatened against or affecting SELLER in respect of any Office
under any Environmental Law (as defined in Section 7.5) and in connection with
any release of any Hazardous Substance (as defined in Section 7.5) nor, to the
best knowledge e of the executive officers of SELLER, is there any reasonable
basis for the institution of any such actions or proceedings or investigations
which is probable of assertion, nor are there any such actions or proceedings or
investigations in which SELLER is a plaintiff or complainant. To the knowledge
of SELLER, SELLER is not responsible in any material respect under any
applicable Environmental Law for any release by SELLER or for any release by any
other person at or in the vicinity of any Office of a Hazardous Substance caused
by the spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping or disposing of Hazardous Substances into
the environment, nor is SELLER responsible for any material costs (as a result
of the acts or omissions of SELLER, or, to the actual knowledge of the executive
officers of SELLER, as a result of the acts or omissions of any other person) of
any remedial action including, without limitation, costs arising out of security
fencing, alternative water supplies, temporary evacuation and housing and other
emergency assistance undertaken by any environmental regulatory body having
jurisdiction over SELLER to prevent or minimize any actual or threatened release
by SELLER on premises of any Hazardous Substances into the environment which
would endanger the public health or the environment.

  (n)   Access to Real Estate. To SELLER’s knowledge, no fact or condition
exists which would result in the termination or impairment of access to the

21



--------------------------------------------------------------------------------



 



      Owned Real Estate from adjoining public or private streets or ways or
which could result in discontinuation of necessary sewer, water, electric, gas,
telephone, or other utilities or services, and sewage, sanitation, plumbing,
refuse disposal, and similar facilities servicing the Owned Real Estate are in
material compliance with applicable governmental regulations.

  (o)   Mechanic’s Liens. SELLER has paid or will pay in full prior to Closing
all bills and invoices for labor and material of any kind arising from the
ownership, operation, management, repair, maintenance, or leasing as tenant of
the Owned Real Estate and the Leased Real Estate, and no actual or potential
mechanic’s lien or other claims are outstanding or available to any party in
connection with the ownership, operation, management, repair, maintenance, or
leasing as tenant of said properties.

  (p)   Personal Property. Schedule C is a preliminary listing of Fixed Assets
owned by SELLER and located at the Offices. A final listing of Fixed Assets will
be provided to BUYER by SELLER prior to the Closing Date.

  (q)   Assumed Contracts and Office Lease. Schedule D is a true and accurate
schedule of all Assumed Contracts related to the Offices. Each Assumed Contract
is valid and subsisting and in full force and effect in accordance with its
terms and SELLER has no knowledge of any actual or threatened breach or
threatened termination of any such Assumed Contract or claims or defenses
thereto by the other party(ies) thereto.

  (r)   Office Loans. SELLER is the sole owner of each Office Loan and no Office
Loan is subject to any lien, pledge or encumbrance superior to the rights of
SELLER in such loan, other than liens for taxes which are not yet due and
payable. No consents of any third-parties are required for transfer of the
Office Loans to BUYER as provided in this Agreement. As of the date hereof the
Office Loans are not, and as of the Closing will not be, past due more than
ninety (90) days in accordance with their respective terms or on non-accrual
status on the books of SELLER. SELLER has

22



--------------------------------------------------------------------------------



 



      provided BUYER with the current classification of each Office Loan as of
the date hereof (corresponding to asset classifications by the Office of the
Comptroller of the Currency). As to each Office Loan, such loan is adequately
documented, is enforceable in accordance with its terms, SELLER has no knowledge
of any claims, defenses, or set-off rights by any third parties with respect
thereto, including borrowers, and SELLER has an enforceable security interest in
collateral where applicable.

  3.2   Representations and Warranties of BUYER. BUYER represents and warrants
to SELLER as follows:

  (a)   Good Standing and Power of BUYER. BUYER is a banking corporation validly
existing and in good standing under the laws of the State of Ohio with corporate
power to own its properties and to carry on its business as presently conducted.
BUYER is an “insured bank” as defined in the Federal Deposit Insurance Act.

  (b)   Authorization of Agreement. The execution and delivery of this
Agreement, and the transactions contemplated hereby, have been duly authorized
by all necessary corporate action on the part of BUYER, and this Agreement is a
valid and binding obligation of BUYER, subject to the application of applicable
bankruptcy, insolvency or other laws affecting creditors’ rights generally.

  (c)   Effective Agreement. Subject to the receipt of any and all necessary
regulatory approvals, the execution, delivery, and performance of this Agreement
by BUYER, and the consummation of the transactions contemplated hereby, will not
conflict with, result in the breach of, constitute a violation or default,
result in the acceleration of payment or other obligations, or create a lien,
charge or encumbrance, under any of the provisions of the Articles of
Incorporation, Code of Regulations or other governing documents of BUYER, under
any judgment, decree or order, under any law, rule or regulation of any
government or agency thereof, or under any material agreement, material contract
or material

23



--------------------------------------------------------------------------------



 



      instrument to which BUYER is subject, where such conflict, breach,
violation, default, acceleration or lien would have a material adverse effect on
BUYER’s ability to perform its obligations hereunder.

  (d)   Governmental Notices. BUYER has not received notice from any federal or
state governmental agency indicating that it would oppose or not approve, if
required, the transactions contemplated by this Agreement and has no reason to
believe any such agency may oppose or not approve the Acquisition.

4.   ACTIONS RESPECTING EMPLOYEES AND PENSIONS AND EMPLOYEE BENEFIT PLANS.

  4.1   Employment of Employees.

  (a)   BUYER shall extend offers of employment, to be effective as of the
Closing Date, to such employees of the Offices as it may, at its sole
discretion, select, and shall provide SELLER with a listing of same not less
than fifteen (15) calendar days prior to the Closing Date. Employees accepting
employment with BUYER are referred to as the “Transferred Employees”. Nothing
contained in this Agreement shall create any rights in any third parties,
including but not limited to SELLER employees, or restrict or prohibit BUYER and
any Transferred Employee from entering into an agreement satisfactory to both
Buyer and the Transferred Employee.

  (b)   SELLER will cooperate with BUYER, to the extent reasonably requested and
legally permissible, to provide BUYER with information about the employees of
the Offices including, without limitation, providing BUYER with the personnel
files of those employees of the Offices who provide SELLER with their written
consent thereto, and a means to meet with the subject employees. SELLER’s
managerial and supervisory employees will not participate in any way in the
hiring decisions of BUYER.

  4.2   Terms and Conditions of Employment. Except as otherwise provided
explicitly in this Agreement, the terms of employment for each Transferred
Employee shall

24



--------------------------------------------------------------------------------



 



      be determined solely by BUYER’ s policies, procedures, and programs;
provided, however, that BUYER agrees that each Transferred Employee shall be
provided employment subject to the following terms and conditions:

  (a)   Except as otherwise specifically provided herein, Transferred Employees
shall be provided employee benefits that are no less favorable in the aggregate
than those provided to similarly situated employees of BUYER. BUYER shall
provide such Transferred Employees with credit for the Transferred Employee’s
period of service with SELLER (including any service credited from predecessors
by merger or acquisition to SELLER) towards the calculation of eligibility and
vesting for such purposes as vacation, sick days, personal days, severance and
other benefits, and participation and vesting in BUYER’s qualified pension
and/or profit sharing 401(k) plans, as such plans may exist (but not for
purposes of funding of accrued pension or profit sharing plans for such
Transferred Employees with respect to any period prior to the Closing Date).

  (b)   Each Transferred Employee shall be eligible to participate in the
medical, dental, or other welfare plans of BUYER, as such plans may exist, on
and after the Closing Date, and any pre-existing conditions provisions of such
plans shall be waived with respect to any such Transferred Employees.

  (c)   Except as provided herein, SELLER shall pay, discharge, and be
responsible for (i) all salary and wages arising out of employment of the
Transferred Employees through the Closing Date, and (ii) any employee benefits
arising under SELLER’s employee benefit plans and employee programs prior to the
Closing Date including but not limited to benefits with respect to claims
incurred prior to the Closing Date but reported after the Closing Date and
benefits inuring to any employees who may have been on leave prior to the
Closing Date. BUYER shall pay, discharge, and be responsible for (i) all salary
and wages arising out of employment of the Transferred Employees after the
Closing Date, and (ii) any employee benefits arising under BUYER’s employee
benefit plans and employee

25



--------------------------------------------------------------------------------



 



      programs after the Closing Date. From and after the Closing Date,
Transferred Employees shall be considered “at will “ employees of BUYER and
BUYER shall pay, discharge, and be responsible for all salary, wages, and
benefits arising out of or relating to the employment of the Transferred
Employees by BUYER from and after the Closing Date, including, without
limitation, all claims for welfare benefits plans incurred on or after the
Closing Date. To the extent permitted under BUYER’s applicable 401(k) plan,
SELLER and BUYER shall cooperate in arranging for the transfer to BUYER’s 401(k)
plan, as soon as practicable after the Closing Date and in a manner that
satisfies Sections 414(1) and 411(d)(6) of the Internal Revenue Code, as
amended, of those accounts held under SELLER’s 401(k) plan on behalf of
Transferred Employees.

  4.3   Compliance with Law. SELLER agrees that it shall comply with any and all
applicable requirements, if any, under the Worker Adjustment and Retraining
Notification Act in connection with the transaction contemplated by this
Agreement. SELLER hereby agrees to indemnify and to hold BUYER harmless from and
against any and all liability, loss, cost, and expense, however arising, as a
result of the failure of SELLER to comply with its obligations as set forth in
this section.

  4.4   Actions to be Taken by SELLER. SELLER covenants to BUYER that it will do
or cause the following to occur:

  (a)   Employee Benefit Programs. From the date hereof through the Closing
Date, SELLER’s obligations to employees of the Offices, including Transferred
Employees, will be as set forth in established policies of SELLER, and SELLER
shall continue its employee benefit programs in full force and effect. After the
Closing, SELLER shall retain the responsibility and liability for the funding
and payment of all claims incurred under such employee benefit programs through
the Closing Date. BUYER shall have no obligation or liability to compensate
Transferred Employees for benefits of any kind earned, accrued, promised and/or

26



--------------------------------------------------------------------------------



 



      provided to Transferred Employees as employees of SELLER, except with
respect to eligibility and vesting as set forth in Section 4.2 above.

  (b)   Employees of the Offices. From the date of this Agreement through the
Closing, SELLER shall not, without BUYER’s prior written consent (i) hire any
new employee of any Office or increase the aggregate full-time equivalent size
of the work force at the Offices above the aggregate normal staffing levels
designated by SELLER for the Offices at the date hereof, (ii) terminate any
employee of the Offices, unless such person is terminated for cause as
determined at the sole discretion of SELLER or otherwise pursuant to existing
SELLER policies or procedures, (iii) increase the compensation of any
Transferred Employee except pursuant to existing SELLER policies and procedures,
(iv) promote any employee of the Offices except pursuant to existing SELLER
policies and procedures or (v) transfer or reassign any employee of the Offices
(other than a transfer of any employee who is not a Transferred Employee, which
shall be in SELLER’s sole discretion).

The obligations of SELLER and BUYER pursuant to Sections 4.1 through 4.4 shall
survive the Closing.
5. CONDITIONS PRECEDENT TO CLOSING.

  5.1   Conditions to SELLER’s Obligations. The obligations of SELLER to
consummate the Acquisition are subject to the satisfaction, or the waiver in
writing by SELLER to the extent permitted by applicable law, of the following
conditions at or prior to the Closing:

  (a)   Prior Regulatory Approval. All filings and registrations with, and
notifications to, all federal and state authorities required for consummation of
the Acquisition shall have been made, all approvals and authorizations of all
federal and state authorities required for consummation of the Acquisition shall
have been received and shall be in full force and effect, and all applicable
waiting periods shall have expired.

27



--------------------------------------------------------------------------------



 



  (b)   Corporate Action. The Board of Directors of BUYER shall have taken all
corporate action necessary by it to effectuate this Agreement and the
Acquisition and BUYER shall have furnished SELLER with a certified copy of each
such resolution adopted by the Board of Directors of BUYER evidencing the same.

  (c)   Representations and Warranties. The representations and warranties of
BUYER set forth in this Agreement shall be true and correct in all material
respects on the Closing Date with the same effect as though all such
representations and warranties had been made on and as of such date, and BUYER
shall have delivered to SELLER a Certificate to that effect, dated as of the
Closing Date in a form reasonably acceptable to SELLER.

  (d)   Covenants. Each and all of the covenants and agreements of BUYER to be
performed or complied with at or prior to Closing pursuant to this Agreement
shall have been duly performed or complied with in all material respects by
BUYER, or waived by SELLER, and BUYER shall have delivered to SELLER a
Certificate to that effect, dated as of the Closing Date in a form reasonably
acceptable to SELLER.

  (e)   No Proceeding or Prohibition. At the time of the Closing, there shall
not be any litigation, investigation, inquiry, or proceeding pending or
threatened in or by any court or agency of any government or by any third party
which in the judgment of the executive officers of SELLER, with the advice of
counsel, presents a bona fide claim to restrain, enjoin, or prohibit
consummation of the transaction contemplated by this Agreement or which might
result in rescission in connection with such transactions; and SELLER shall have
been furnished with a Certificate, in a form reasonably acceptable to SELLER,
dated as of the Closing Date and signed by the Chairman, President, or such
other officer as may be duly authorized by the Board of Directors of BUYER, to
the effect that no such litigation, investigation, inquiry, or proceeding is
pending or, to the best of their knowledge, threatened.

28



--------------------------------------------------------------------------------



 



  (f)   SELLER shall have received, in form and substance reasonably
satisfactory to SELLER, all consents, approvals or waivers of third parties
(other than regulatory approvals and consents and approvals related to the Owned
Real Property and Leased Real Property), the failure of which to receive would
materially adversely affect the economic or business benefits of the Acquisition
to SELLER.

  5.2   Conditions to BUYER’s Obligations. The obligations of BUYER to
consummate the Acquisition are subject to the satisfaction, or the waiver in
writing by BUYER to the extent permitted by applicable law, of the following
conditions at or prior to the Closing:

  (a)   Prior Regulatory Approval. All filings and registrations with, and
notifications to, all federal and state authorities required for consummation of
the Acquisition and operation of the Offices by BUYER shall have been made, all
approvals and authorizations of all federal and state authorities required for
consummation of the Acquisition and operation of the Offices by BUYER shall have
been received and shall be in full force and effect, with terms satisfactory to
BUYER, and all applicable waiting periods shall have expired.

  (b)   Corporate Action. The Board of Directors of SELLER shall have taken all
corporate action necessary to effectuate this Agreement and the Acquisition and
SELLER shall have furnished BUYER with a certified copy of each such resolution
adopted by the Board of Directors of SELLER evidencing the same.

  (c)   Representations and Warranties. The representations and warranties of
SELLER set forth in this Agreement shall be true and correct in all material
respects on the Closing Date with the same effect as though all such
representations and warranties had been made on and as of such date (unless a
different date is specifically indicated in such representations and
warranties), and SELLER shall have delivered to BUYER a Certificate to

29



--------------------------------------------------------------------------------



 



      that effect, dated as of the Closing Date in a form reasonably acceptable
to BUYER.

  (d)   Covenants. Each and all of the covenants and agreements of SELLER to be
performed or complied with pursuant to this Agreement shall have been duly
performed or complied with in all material respects by SELLER, or waived by
BUYER, and SELLER shall have delivered to BUYER a Certificate to that effect,
dated as of the Closing Date in a form reasonably acceptable to BUYER.

  (e)   No Proceedings or Prohibitions. At the time of the Closing, there shall
not be any litigation, investigation, inquiry, or proceeding pending or
threatened in or by any court or agency of any government or by any third party
which in the judgment of the executive officers of BUYER, with the advice of
counsel, presents a bona fide claim to restrain, enjoin, or prohibit
consummation of the transactions contemplated by this Agreement or which might
result in rescission in connection with such transactions; and BUYER shall have
been furnished with a Certificate, in a form reasonably acceptable to BUYER,
dated as of the Closing Date and signed by the Chairman, President, or Vice
President, and the Secretary or Assistant Secretary of SELLER, to the effect
that no such litigation, investigation, inquiry, or proceeding is pending or
threatened to the best of their knowledge.

  (f)   Real Property. The Title Commitments (as defined in Section 2.1(b)
herein) shall have been delivered to BUYER, and updated to or as close as
practicable to (but in no event more than five (5) business days prior to) the
Closing Date, in accordance with the terms of such Section, and such updated
Title Commitment shall not include any special exceptions other than those set
forth in the original Title Commitment and any other Permitted Exceptions. BUYER
shall have been provided the opportunity to inspect the Owned Real Estate and
shall be reasonably satisfied that there are no material defects or damages to
the Owned Real Estate (normal

30



--------------------------------------------------------------------------------



 



      wear and tear excepted) and, in the event there are material defects or
damage, BUYER and SELLER shall have negotiated corresponding adjustments to the
book value of such Owned Real Estate reasonably satisfactory to both parties.

  (g)   Fixed Assets. There shall have been no material alteration in or
adjustment to the Fixed Assets except with the written consent of BUYER. It will
not be considered to be a material alteration or adjustment to the Fixed Assets
if (i) there is damage or destruction to the Fixed Assets as contemplated by
Section 2.1(f) herein and SELLER complies with said Section 2.1(f), (ii) SELLER
makes additions to the Fixed Assets with the prior written consent of BUYER,
(iii) SELLER makes additions to the Fixed Assets without BUYER’s consent in
order to correct emergency situations which are threatening to impair SELLER’s
operations at an Office, or (iv) additions to Fixed Assets otherwise permitted
by this Agreement.

  (h)   BUYER shall have received, in form and substance reasonably satisfactory
to BUYER, all consents, approvals or waivers of third parties (other than
regulatory approvals and consents and approvals related to the Owned Real
Property and Leased Real Property), the failure of which to receive would
materially adversely affect the economic or business benefits of the Acquisition
to BUYER.

  (i)   There shall have been no material adverse change in the business or
prospects of SELLER or the Offices or in the condition of the Office Loans from
the date hereof.

  (j)   The Office Loans (including Office Loans added between the date of this
Agreement and the Closing Date upon the consent of BUYER and any loans
substituted or added pursuant to the terms of this Agreement) as of the Closing
Date shall have an outstanding principal balance of $8.5 million. In the case of
Office Loans which are set forth on the confidential listing provided pursuant
to Section 1.2(g) concurrently with

31



--------------------------------------------------------------------------------



 



      the signing of this Agreement, no such loan shall have been downgraded
from its classification as of the date of this Agreement.

  5.3   Waivers of Conditions Precedent. The conditions specified in
Sections 5.1 and 5.2 herein shall be deemed satisfied or, to the extent not
satisfied, waived if the Closing occurs unless such failure of satisfaction is
reserved in a writing executed by BUYER and SELLER at or prior to the Closing.

6. CLOSING.

  6.1   Closing and Closing Date. The Acquisition contemplated by this Agreement
shall be consummated and closed (the “Closing”) at such location as shall be
mutually agreed upon by BUYER and SELLER, on a date to be mutually agreed upon
by BUYER and SELLER which date is after all required regulatory approvals have
been obtained and all applicable regulatory waiting periods associated therewith
have expired. The precise date on which the Closing shall occur (the “Closing
Date”) shall be confirmed by the parties in writing not less than five (5) days
after receiving all required regulatory approvals.

  6.2   SELLER’s Actions at Closing. At the Closing (unless another time is
specifically stated), SELLER shall, with respect to the Offices:

  (a)   deliver to BUYER at the Offices such of the Assets purchased hereunder
as shall be capable of physical delivery; and

  (b)   execute, acknowledge and deliver to BUYER all such limited warranty
deeds (qualified, as necessary, to reflect all Permitted Exceptions),
endorsements, assignments, bills of sale, and other instruments of conveyance,
assignment, and transfer as shall reasonably be necessary or advisable to
consummate the sale, assignment, and transfer of the Assets sold or assigned to
BUYER hereunder and such other documents as the title company may reasonably
require; the originals of all blueprints,construction plans, specifications and
plat relating to the Owned Real Estate, which are now in SELLER’s possession;
and such other documents or instruments as may be reasonably required by BUYER,
required by

32



--------------------------------------------------------------------------------



 



    other provisions of this Agreement, or reasonably necessary to effectuate
the Closing;

  (c)   execute, acknowledge and deliver to BUYER a duly executed and recordable
assignment to BUYER of the Office Lease and deliver to BUYER any (i) written
consent of any such landlord as shall be necessary for the effective assignment
of the Office Lease and the assumption thereof by BUYER, and (ii) consent
necessary to assign or transfer to BUYER, or substitute BUYER as landlord under,
the lease by which a third-party leases space in the Owned Real Estate, in each
case in form and content reasonably satisfactory to BUYER it being understood
that, in the case of the foregoing (i) and (ii), that the assignment of said
leases in their current form or without material changes shall be satisfactory
to BUYER.

  (d)   assign, transfer, and make available to BUYER such of the following
records as exist and are available and maintained at the Offices (in whatever
form or medium then maintained by SELLER) pertaining to the Deposit Liabilities
and Office Loans:

  (i)   signature cards and IRA plan and account documents (which will be
provided in electronic media form and format acceptable to BUYER and delivered
directly to BUYER from SELLER’s image storage vendor. BUYER shall contract
directly with such vendor, at BUYER’s expense, to obtain paper copies of
electronically stored documents); and

  (ii)   other orders, contracts, and agreements between SELLER and depositors
of the Offices with respect to the Deposit Liabilities and borrowers with
respect to Office Loans, and records of similar character (which may be
provided, at the option of SELLER, in electronic format on CD-ROM or otherwise)
excepting, specifically (A) W8 and W9 forms which BUYER may obtain from
customers, (B) internally generated CTR and SAR forms, and

33



--------------------------------------------------------------------------------



 



    (C) retail loan credit information (for which no paper-based documents are
maintained by SELLER), any relevant tax forms and documents; and

  (iii)   a true and accurate trial balance listing of records of accounts.

  (e)   assign, transfer, and deliver to BUYER such safe deposit and safekeeping
files and records (in whatever form or medium then maintained by SELLER)
pertaining to the safe deposit business of the Offices transferred to BUYER
hereunder as exist and are available, together with the contents of the safe
deposit boxes maintained at the Offices, as the same exist as of the close of
business on the day immediately preceding the Closing Date (subject to the terms
and conditions of the leases or other agreements relating to the same) and all
securities and other records, if any, held by the Offices for their customers as
of the close of business on the day immediately preceding the Closing Date
(subject to the terms and conditions of the agreements or receipts relating to
the same); and

  (f)   make available and transfer to BUYER on the Closing Date and prior to
the conclusion of the Closing any funds required to be paid to BUYER pursuant to
the terms of this Agreement; and

  (g)   execute, acknowledge and deliver to BUYER all certificates and other
documents required to be delivered to BUYER by SELLER at the Closing pursuant to
the terms of this Agreement; and

  (h)   assign by endorsement in a form reasonably satisfactory to BUYER the
documents and files pertaining to the Office Loans, including, but not limited
to, any and all contracts, promissory notes and other evidence of indebtedness
and liens related to the Office Loans together with the loan file and records
(in whatever form or medium then maintained by SELLER) pertaining to such Office
Loans; and

  (i)   assign to BUYER all of SELLER’ s rights in and to the Assumed Contracts
which are assignable and which constitute part of the Assets.

34



--------------------------------------------------------------------------------



 



  6.3   BUYER’s Actions at the Closing. At the Closing (unless another time is
specifically stated in Section 6.4 hereof), BUYER shall:

  (a)   execute, acknowledge, and deliver to SELLER, to evidence the assumption
of the liabilities and obligations of SELLER by BUYER hereunder, an instrument
of assumption in the form mutually agreed upon by BUYER and SELLER. Copies of
such instrument may be recorded in the public records at the option of either
party hereto. The execution and acknowledgment of such instrument shall not be
deemed to be a waiver of any rights or obligations of any party to this
Agreement;

  (b)   receive, accept and acknowledge delivery of all Assets, and all records
and documentation relating thereto, sold, assigned, transferred, conveyed or
delivered to BUYER by SELLER hereunder and BUYER shall be responsible for
coordinating with the title companies to effectuate the recording of limited
warranty deeds on or after Closing and securing gap insurance coverage in the
event the limited warranty deeds are recorded post-closing, at BUYER’S sole cost
and expense; and

  (c)   execute and deliver to SELLER such written receipts for the Assets,
properties, records, and other materials assigned, transferred, conveyed, or
delivered to BUYER hereunder as SELLER may reasonably request at or before the
Closing;

  (d)   pay to SELLER on the Closing Date and prior to the conclusion of the
Closing any funds required to be paid to SELLER at the Closing pursuant to the
terms of this Agreement;

  (e)   execute, acknowledge and deliver to SELLER all Certificates and other
documents required to be delivered to SELLER by BUYER at the Closing pursuant to
the terms hereof;

  (f)   execute, acknowledge and deliver to SELLER an agreement wherein BUYER
assumes obligations with respect to the Office Lease and Assumed Contracts and
the IRAs for all periods following the Closing

35



--------------------------------------------------------------------------------



 



      Date with respect thereto in a form mutually agreed upon by BUYER and
SELLER; and

  (g)   execute, acknowledge and deliver a letter of credit indemnity agreement,
pertaining to letters of credit, if any, included in the Office Loans, in a form
reasonably acceptable to SELLER.

  6.4   Methods of Payment. Subject to the adjustment procedures set forth in
this Section 6.4, the transfer of the funds, if any, due to BUYER or to SELLER,
as the case may be, shall be made on the Closing Date in immediately available
United States Dollars. At least two business days prior to the Closing, SELLER
and BUYER shall provide written notice to one another indicating the account and
bank to which such funds shall be wire transferred. In order to facilitate the
Closing, the parties agree: (i) that the amount of funds transferred on the
Closing Date, pursuant to Section 1.4(a) hereof, shall be computed based upon
(a) the aggregate book value plus accrued interest of the Office Loans as of the
close of business on a day to be agreed between the parties, not more than seven
(7) business days preceding the Closing Date, (b) cash on hand at the Offices as
of the close of business on a day to be agreed between the parties, not more
than seven (7) business days preceding the Closing Date, and (c) the aggregate
balance of all Deposit Accounts (including interest posted or accrued to such
accounts and Individual Retirement Accounts which have become IRAs as a result
of the written appointment of BUYER as the successor custodian and the failure
of the account holders to object to such appointment) as of the close of
business on a day to be agreed between the parties, not more than seven
(7) business days preceding the Closing Date, and the parties shall execute a
preliminary closing statement in a form mutually agreed upon by BUYER and
SELLER. Furthermore, within ten (10) business days after the Closing, the
parties shall make appropriate post-closing adjustments, consistent with the
provisions of Section 1.4 hereof, based upon actual Deposit Accounts as of the
Closing Date, Office Loans as of the Closing Date, and cash transactions which
took place on the Closing Date or which took place prior to the Closing Date but
which were not reflected in the Preliminary Closing Statement, and shall execute
the Final

36



--------------------------------------------------------------------------------



 



      Settlement Statement in a form mutually agreed upon by the parties. In
addition, prorations of prepaid and deferred income and expenses that cannot be
reasonably calculated at the Closing shall be settled and paid based on actual
amounts and calculations as soon as possible after the Closing.

  6.5   Availability of Closing Documents. The documents proposed to be used and
delivered at the Closing shall be made available for examination by the
respective parties not later than 12:00 noon, Ohio time, five (5) days prior to
the Closing Date.

  6.6   Effectiveness of Closing. Upon the satisfactory completion of the
Closing, which does not include and shall not require completion of the
adjustment and proration arrangements set forth in Section 6.4, the Acquisition
shall be deemed to be effective and the Closing shall be deemed to have
occurred.

7.   CERTAIN TRANSITIONAL MATTERS.

  7.1   Transitional Action by BUYER. After the Closing, unless another time is
otherwise indicated:

  (a)   BUYER shall: (i) pay in accordance with the law and customary banking
practices and applicable Deposit Account contract terms, all properly drawn and
presented checks, negotiable orders of withdrawal, drafts, debits, and
withdrawal orders presented to BUYER by mail, over the counter, through
electronic media, or through the check clearing system of the banking industry,
by depositors of the Deposit Accounts assumed by BUYER hereunder, whether drawn
on checks, negotiable orders or withdrawal, drafts, or withdrawal order forms
provided by BUYER or SELLER; and (ii) in all other respects discharge, in the
usual course of the banking business, the duties and obligations of SELLER with
respect to the balances due and owing to the depositors whose Deposit Accounts
are assumed by BUYER hereunder; provided, however, that any obligations of BUYER
pursuant to this Section 7.1 to honor checks, negotiable orders of withdrawal,
drafts, and withdrawal orders on forms provided by SELLER and carrying its
imprint (including its name and transit routing

37



--------------------------------------------------------------------------------



 



    number) shall not apply to any checks, drafts, withdrawal orders, or
returned items (i) presented to BUYER more than one hundred eighty (180) days
following the Closing Date, or (ii) on which a stop payment has been requested
by the deposit customer. BUYER shall submit and file any required reports on IRS
Form 1099 with respect to interest accrued on Deposit Liabilities after the
Closing Date. The provisions of this subsection 7.1(a) shall in no way limit
BUYER’s duties or obligations arising under Section 1.3(b) hereof.

  (b)   Not earlier than the time of procurement of all applicable regulatory
approvals required for consummation of the transactions contemplated by this
Agreement nor later than ten days prior to the Closing Date, BUYER shall notify
all depositors of the Offices by letter, acceptable to SELLER, produced in, if
appropriate, several similar, but different forms calculated to provide
necessary and specific information to the owners of particular types of
accounts, of BUYER’s pending assumption of the Deposit Liabilities hereunder,
and, in appropriate instances, notify depositors that on and after the Closing
Date certain SELLER deposit-related services and/or SELLER’ s debit card and
automatic teller machine (“ATM”) services impacted by the transactions
contemplated by this Agreement, will be terminated. As an enclosure to such
notices, BUYER may furnish appropriate depositors with brochures, forms and
other written materials related or necessary to the assumption of the Deposit
Accounts by BUYER and the conversion of said accounts to BUYER accounts,
including the provision of checks and debit and ATM cards to appropriate
depositors using the forms of BUYER with instructions to such depositors to
utilize such BUYER checks and debit and ATM cards on and after the Closing Date
and thereafter to destroy any unused checks on SELLER’s forms and any SELLER
debit and ATM cards. The expenses of the printing, processing and mailing of
such letter notices and providing new BUYER checks and other forms and written
materials and replacement debit and ATM cards to appropriate customers shall be
borne by BUYER.

38



--------------------------------------------------------------------------------



 



      Before Closing, except as provided in this paragraph, BUYER will not
contact SELLER’s customers except joint customers in the normal course of
business and except as may occur in connection with advertising or solicitations
directed to the public generally or in the course of obtaining the requisite
regulatory approvals of the transaction. Anything to the contrary herein
notwithstanding, BUYER shall provide, at no cost to SELLER, any and all notices,
communications, and filings which may be required by law, regulation, or
otherwise, relating to any changes in terms and other matters relating to the
Deposit Accounts and the Office Loans occurring subsequent to the Closing Date.
Any and all such notices, communications, and filings which may be required to
be provided prior to the Closing Date shall be submitted on a timely basis for
review by SELLER and shall be subject to the written approval of SELLER prior to
delivery to any third party. BUYER shall provide, at its sole cost and expense,
that any and all customer and other notices, communications, and filings
provided by BUYER hereunder, including the substance and timing of same, fully
comply with the requirements of applicable law and regulation.

  (c)   BUYER shall promptly pay to SELLER an amount equivalent to the amount of
any checks, negotiable orders of withdrawal, drafts, withdrawal orders, or
returned items credited as of the close of business on the Closing Date to a
Deposit Account assumed by BUYER hereunder which are returned uncollected to
SELLER or BUYER after the Closing Date. The foregoing shall include an amount
equivalent to holds placed upon such deposit account for items cashed by SELLER
as of the close of business on the Closing Date.

  (d)   All tasks and obligations concerning the provision of data processing
services to or for the Offices after the Closing, other than those specifically
set forth in Section 7.2(b) herein, if any, are the sole and exclusive
responsibility of, and shall be performed solely and exclusively by, BUYER.

39



--------------------------------------------------------------------------------



 



  (e)   Not later than the close of business on the business day immediately
following the Closing Date, BUYER shall supply suitable government-backed
securities as security for any deposits of governmental units or other public
deposits included among the Deposit Liabilities for which SELLER had provided
similar security.

  (f)   As soon as practicable but not more than ten (10) business days after
the Closing Date, BUYER shall prepare and transmit at BUYER’s expense to each of
the obligors on Office Loans transferred to BUYER pursuant to this Agreement a
notice to the effect that the loan has been transferred and directing that
payment be made to BUYER at the address specified by BUYER, with BUYER’s name as
payee on any checks or other instruments used to make payments, and, with
respect to such loan on which a payment notice or coupon book has been issued,
to issue a new notice or coupon book reflecting the name and an address of BUYER
as the person to whom and place at which payments are to be made. BUYER shall
submit and file any required reports on IRS Form 1098 with respect to interest
collected on Office Loans for the full calendar year in which the Closing Date
occurs including interest collected during the period prior to the Closing Date.

  (g)   If the balance due on any Office Loan transferred to BUYER pursuant to
this Agreement has been reduced by SELLER as a result of a payment by check or
draft received prior to the close of business on the Closing Date, which item is
returned unpaid to SELLER after the day immediately preceding the Closing Date,
the asset value represented by the loan transferred shall be correspondingly
increased and an amount in cash equal to such increase shall be promptly paid by
BUYER to SELLER.

  (h)   BUYER shall use its reasonable best efforts to cooperate with SELLER in
assuring an orderly transition of ownership of the Assets and responsibility for
the liabilities, including the Deposit Liabilities, assumed by BUYER hereunder.

40



--------------------------------------------------------------------------------



 



  (i)   BUYER hereby grants to SELLER and its representatives access to the
Offices until the close of business on second business day following the Closing
Date or such other later date and time as the parties may agree, at no cost or
expense to SELLER, for conduct of activities consistent with this Agreement in
conjunction with the transactions contemplated hereby and to remove from the
Offices any assets of SELLER not transferred to BUYER hereunder without cost to
BUYER.

  (j)   The duties and obligations of Buyer in this Section 7.1 shall survive
the Closing.

  7.2   Transitional Actions by SELLER. After the Closing, unless another time
is otherwise indicated:

  (a)   SELLER shall cooperate with BUYER in assuring an orderly transition of
ownership of the Assets and responsibility for the liabilities, including the
Deposit Liabilities, assumed by BUYER hereunder. SELLER shall provide final
statements as of the Closing Date, as appropriate, for the Deposit Liabilities,
reflecting interest and service charges pro-rated to the close of business on
the Closing Date. SELLER shall submit and file any required reports on IRS
Form 1099 with respect to interest paid on Deposit Liabilities through the
Closing Date. SELLER shall provide to BUYER information regarding interest
collected on Office Loans during the calendar year in which the Closing Date
occurs, up to and including the Closing Date.

  (b)   SELLER’s sole and exclusive responsibilities concerning the provision of
data processing services to or for the Deposit Accounts of the Offices after the
Closing Date, if any, shall be as set forth in this Section 7.2(b). As soon as
practicable following the date of this Agreement, SELLER shall provide BUYER
with applicable product functions and specifications relating to the data
processing support required for the Deposit Accounts, Office Loans, and safe
deposit business (if such data processing support currently is provided with
respect to such business) maintained at the

41



--------------------------------------------------------------------------------



 



      Offices (such Deposit Accounts, Office Loans and safe deposit business, if
applicable, hereinafter called the “Accounts”). As soon as practicable following
the date of this Agreement, SELLER shall provide to BUYER file formats relating
to the Accounts and up to three (3) sets of test tapes or other media reasonably
acceptable to BUYER related to the Accounts in generic form which are machine
readable in form specified by BUYER. By not later than 3:00 P.M. local Wooster,
Ohio time on the business day immediately following the Closing Date, SELLER
shall make the foregoing documents and materials available for pick-up by BUYER.
BUYER shall review and analyze such materials including, but not limited to, the
file formats and tapes or other such media, and shall advise SELLER in writing
of any defects or concerns relating thereto not later than ten (10) business
days following receipt thereof.

  (c)   Prior to the Closing Date, SELLER shall cooperate with BUYER in making
Transferred Employees available at reasonable times for whatever program of
training BUYER deems advisable; provided, however, that BUYER shall conduct such
training program in a manner that does not materially interfere with or prevent
the performance of the normal duties and activities of such Transferred
Employees, and BUYER shall reimburse SELLER for any employee expenses incurred
by SELLER in connection with such training. BUYER shall make request of SELLER
for training opportunities prior to the Closing Date and consent by SELLER shall
not be unreasonably withheld. Such requests, shall specify the time, duration
and place of such training.

  (d)   SELLER shall cooperate with BUYER to make provision for the installation
of teller and platform equipment in the Offices subject to approval by SELLER;
provided, however, that BUYER shall arrange for the installation and placement
of such equipment at such times and in a manner that does not significantly
interfere with the normal business activities and operation of SELLER or the
Offices.

42



--------------------------------------------------------------------------------



 



  (e)   SELLER shall resign as custodian of each IRA account maintained at the
Offices and assign the custodianship of such accounts to BUYER upon Closing
subject to receipt of applicable customer consents and other provisions of this
Agreement including the provisions of section 8.10 hereof.

  (f)   SELLER shall terminate its ATM/debit card service effective as of close
of business on the business day preceding the Closing Date or such other date
and time as SELLER and BUYER may agree. SELLER shall have no obligation with
respect to conversion or change over with respect to direct deposit or payroll
and retirement payments service relating to the Deposit Accounts following the
Closing and, further, BUYER shall assume all responsibility and liability with
respect thereto following the Closing. SELLER will continue to redirect and/or
pass through relevant Automated Clearing House (“ACH”) transactions on Deposit
Accounts for a period of ninety (90) days following the Closing Date.

  (g)   As of the opening of business on the first business day after the
Closing Date, SELLER and BUYER shall provide the appropriate Federal Reserve
Bank (the “FRB”) with all information necessary in order to expedite the
clearing and sorting of all checks, drafts, instruments and other commercial
paper relative to the Deposit Liabilities and/or the Office Loans (hereinafter
collectively referred to as “Paper Items”). BUYER shall bear all charges and
costs imposed by the FRB in connection with the reassignment of account number
ranges for sorting the Paper Items.

      In the event the FRB and/or any other regional or local clearinghouse for
negotiable instruments fails, refuses or is unable to direct sort such Paper
Items for delivery to BUYER with the result that such Paper Items are presented
to SELLER, by not later than 3:00 p.m. local time on each business day following
the Closing and continuing for ninety (90) days after the Closing, SELLER will
make available to BUYER for pick up from SELLER’s offices or the offices of
SELLER’s agent and/or processor

43



--------------------------------------------------------------------------------



 



      all of the Paper Items which are received by SELLER from the FRB and/or
any regional or local clearinghouse during the morning of each such business day
on an “as-received basis.” At the same time SELLER shall also make available to
BUYER information and records, including but not limited to systems printouts,
concerning such Paper Items and concerning incoming ACH items as well as
outstanding ATM transactions. Such information and records, including but not
limited to systems printouts, will utilize the most recent account number
designated by SELLER for each of the Deposit Accounts and/or the Office Loans.
BUYER shall initiate appropriate Notification of Change requests relating to
appropriate routing matters at the sole expense of BUYER within thirty (30) days
following the Closing Date. Except as otherwise expressly provided herein,
SELLER shall provide the foregoing at no charge to BUYER for a period not to
exceed thirty (30) days from the Closing Date, except that BUYER shall pay any
charges assessed to SELLER by the FRB, any national or local clearinghouse
and/or SELLER’s agent and/or processor to the extent such assessments relate to
the Deposit Accounts or Office Loans. BUYER shall be responsible for pick up of
the data to be provided by SELLER. Except as otherwise expressly provided
herein, BUYER shall be responsible for processing any and all ACH returns
received subsequent to the Closing directly through the appropriate Federal
Reserve Bank. SELLER and BUYER shall arrange for appropriate daily settlement
between the parties in order that the transmission of all monies associated with
the matters set forth in this Section 7.2(g) might be affected promptly.

      SELLER shall not be liable to BUYER for any failure to provide the data
required by this Section 7.2(g) to the extent any such failure results from
causes beyond SELLER’s control including war, strike or other labor disputes,
acts of God, errors or failures of the FRB, and/or a participating regional or
local clearinghouse, or equipment failure or other emergency

44



--------------------------------------------------------------------------------



 



      wherein SELLER and/or its agent processor has been unable to process
inclearings from the FRB or such clearinghouse.

  (h)   SELLER shall, not earlier than the time of procurement of all regulatory
approvals required for consummation of the transaction contemplated by this
Agreement nor later than twenty (20) days prior to the Closing Date, notify all
depositors of the Offices and all borrowers of any Office Loan by letter
acceptable to BUYER, produced in, if appropriate, several similar, but different
forms calculated to provide necessary and specific information to the owners of
particular types of accounts and/or loans, of BUYER’s pending assumption of the
Deposit Liabilities and acquisition of the Office Loans hereunder, and, in
appropriate instances, notify depositors that on and after the Closing Date
certain SELLER deposit-related services and/or SELLER’s debit card and ATM
services, will be terminated. The expenses of the printing, processing and
mailing of such letter notices shall be shared equally by BUYER and SELLER.

  (i)   For a period of sixty (60) days after the Closing Date, SELLER will
forward to BUYER, within two (2) business days of receipt, payments received by
SELLER with respect to the Office Loans. BUYER will forward, within two
(2) business days of receipt, payments received by BUYER with respect to any
loans not assigned to BUYER under this Agreement. BUYER and SELLER further agree
to refer customers to the offices of the other when such customers present
payments over the counter to the party not holding their respective loan. BUYER
shall reimburse SELLER within thirty (30) days of notice by SELLER to BUYER for
any payments tendered by borrowers which were credited to the outstanding
balance of any Office Loan prior to the Closing Date and which are subsequently
returned or otherwise withdrawn for any reason and SELLER shall assign to BUYER
any rights of SELLER to recovery of such payments as against the relevant
borrower.

45



--------------------------------------------------------------------------------



 



  (j)   SELLER shall forward notice to appropriate carriers for single premium
prepaid life and A&H/Disability insurance related to the Office Loans (the
“Insured Office Loans”) of BUYER’s acquisition of the Insured Office Loans
within thirty (30) days following the Closing Date. Such notice shall identify
BUYER as the new obligee of the Insured Office Loans and shall direct the
insurance carriers to forward any premium refunds otherwise payable to SELLER
with respect to the Insured Office Loans following the Closing (the “Premium
Refunds”) to BUYER. In the event that, following the Closing, any such Insured
Office Loans are paid in full prior to maturity and BUYER receives a Premium
Refund, BUYER shall credit the account of such Insured Office Loan customer with
the appropriate portion of any such Premium Refund. The Premium Settlement
Payment by SELLER shall constitute the only obligation of SELLER to BUYER with
respect to matters pertaining to Premium Refunds, and BUYER shall be responsible
for any and all payments or credits due or owing the Insured Office Loan
customers with respect to payment in full of the Insured Office Loans prior to
maturity. The Premium Settlement Payment defined in Section 1.4(d) herein shall
be calculated as of the Closing Date and based upon SELLER’s actual commission
rate on loans with such insurance coverage.     (k)   The duties and obligations
of the parties in this section 7.2 shall survive the Closing.

  7.3   Overdrafts and Transitional Action. Overdrafts on the Deposit Accounts
will be the responsibility and risk of BUYER except to the extent that such
overdrafts are thirty (30) days or more past due..     7.4   ATMs and Debit
Cards.

  (a)   SELLER shall provide to BUYER, no later than sixty (60) days prior to
the Closing Date, a test tape, along with a file format or file layout and a
production tape thirty (30) days before the Closing Date, containing customer
name, card number, withdrawal limits, the Deposit Accounts

46



--------------------------------------------------------------------------------



 



      activated by, accessible to or committed to such cards issue dates and/or
open dates, last transaction dates, and expiration dates as to all ATM and debit
cards issued to customers of the Offices and shall notify the appropriate
processor to deactivate the operation of the such ATM and debit cards completely
or to deactivate or disconnect the Deposit Accounts from such ATM and debit
cards no later than the business day cutoff on the date prior to the Closing
Date so that all activity generated by the such ATM and debit cards shall have
settled prior to the Closing Date. All transactions and activity related to the
SELLER ATM and debit cards for Deposit Accounts transferred to BUYER following
the Closing Date which are received or forwarded to SELLER will be accepted and
forwarded by SELLER to BUYER along with all corresponding funds. SELLER
thereafter agrees to immediately notify its processor to deactivate such ATM and
debit cards and to forward all transactions related thereto directly to BUYER.

  (b)   SELLER agrees to deactivate the ATMs located at the Offices on or before
the business day cutoff on the day prior to the Closing Date. Thereafter, BUYER
shall reconfigure the ATMs to its standards for activation after the business
day cutoff on the Closing Date.     (c)   BUYER and SELLER agree to cooperate
with each other to assure that all transactions originated through the ATM or
originated with ATM cards prior to or on the Closing Date shall be for the
account of SELLER and all transactions originated after the Closing Date shall
be for the account of BUYER. A post closing adjustment shall be made in the
manner set forth in Section 6.4 hereof to reflect all such transactions which
cannot be reasonably calculated as of the Closing.     (d)   For a period of
four (4) years from the Closing, BUYER shall permit any customer or employee of
SELLER to use BUYER’s ATMs located at the Offices without the imposition of any
transaction fee, surcharge or “foreign use” charges by BUYER.

47



--------------------------------------------------------------------------------



 



  (e)   The obligations of the parties under this Section 7.4 shall survive the
Closing.

  7.5   Environmental Matters.

  (a)   Within thirty (30) days of the date of this Agreement, SELLER shall
provide to BUYER, at SELLER’s expense, copies of Phase I environmental site
assessments (the “Phase I Assessments” herein) for all Owned Real Estate.    
(b)   If such Phase I Assessments reasonably indicated the necessity or
desirability of further investigation to determine whether or not an
Environmental Hazard exists at such Owned Real Estate, BUYER shall notify SELLER
in writing, not later than ten (10) days receipt of same, of BUYER’ s desire to
have an environmental consultant selected by BUYER (the “Environmental
Consultant”), to the extent reasonable and appropriate, conduct Phase II
environmental site assessments ( the “Phase II Assessments” herein). Any such
further investigation or testing shall be conducted in such a manner so as not
to interfere with the normal operation of the Office(s) involved. All such Phase
II Assessments shall be (i) conducted at BUYER’s expense, (ii) treated as
information subject to Section 8.1 of this Agreement, and (iii) completed not
less than sixty (60) days after the signing of this Agreement.     (c)   SELLER
shall have a period of two (2) business days from receipt of such notice to
elect, at its sole option, to consent to conduct of the Phase II Assessment or
BUYER may elect to terminate this Agreement.

  (i)   In the event that the Phase II Assessment is conducted and the
Environmental Consultant discovers an Environmental Hazard during any such Phase
II Assessment at any single parcel of Owned Real Estate, the remediation of
which, in the reasonable judgment of the Environmental Consultant, is or would
be the responsibility of BUYER should it acquire such Owned Real Estate, BUYER
may, at its sole option, elect to terminate this

48



--------------------------------------------------------------------------------



 



      Agreement or to lease from SELLER such single parcel of Owned Real Estate
pursuant to a Lease Agreement with terms satisfactory to BUYER at its sole
discretion.     (ii)   During the term of such Lease Agreement, in the event
that SELLER shall deliver to BUYER a report of a qualified environmental
engineer or consultant, acceptable in form and content to BUYER, certifying that
the Environmental Hazard, at or on any such parcel of Owned Real Estate which is
the subject of the Lease Agreement, has been remediated to the extent reasonably
required under applicable Environmental Laws, BUYER may elect to purchase such
parcel of Owned Real Estate at the net book value as of the Closing Date.

  (d)   BUYER agrees that it and the Environmental Consultant shall conduct any
Phase II Assessments or other investigations pursuant to this Section with
reasonable care and subject to customary practices among environmental
consultants and engineers, including, without limitation, following completion
thereof, the restoration of any site to the extent practicable to its condition
prior to such site assessment or investigation and the removal of all monitoring
wells.     (e)   Any lease of a parcel of Owned Real Estate pursuant to this
Section 7.5 shall in no way affect the transfer of any related assets or
liabilities, other than such parcel of Owned Real Estate, to the BUYER at the
Closing.     (f)   For purposes of this Section 7.5, the term “Environmental
Law” shall mean any Federal or state law, statute, rule, regulation, code,
order, judgment, decree, injunction, or agreement with any Federal or state
governmental authority, (i) relating to the protection, preservation, or
restoration of the environment (including, without limitation, air, water,
vapor, asbestos, surface water, groundwater, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource) or
to human health or safety or (ii) the exposure to, or the use,

49



--------------------------------------------------------------------------------



 



      storage, recycling, treatment, generation, transportation, processing,
handling, labeling, production, release or disposal of hazardous substances, in
each case as amended and now in effect. Environmental Laws include, without
limitation, the Clean Air Act (42 U.S.C. section 7401 et seq.); the
Comprehensive Environmental Response Compensation and Liability Act (42 U.S.C.
section 9601 et seq.); the Federal Water Pollution Control Act (33 U.S.C.
section 1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. section
651 et seq.).     (g)   For purposes of this Section 7.5, the term
“Environmental Hazard” shall mean the presence of any Hazardous Substance in
violation of, and reasonably likely to require material remediation costs under,
applicable Environmental Laws.     (h)   For purposes of this Section 7.5, the
term “Hazardous Substance” shall mean any substance, whether liquid, solid, or
gas, (i) listed, identified or designated as hazardous or toxic to a level which
requires remediation under any Environmental Law including, without limitation,
asbestos; (ii) which, applying criteria specified in any Environmental Law, is
hazardous or toxic; or (iii) the use or disposal of which is regulated under
Environmental Law.

  7.6   Effect of Transitional Action. Except as and to the extent expressly set
forth in this Article 7, nothing contained in this Article 7 shall be construed
to be an abridgment or nullification of the rights, customs and established
practices under applicable banking laws and regulations as they affect any of
the matters addressed in this Article 7.

8.   GENERAL COVENANTS AND INDEMNIFICATION.

  8.1   Confidentiality Obligations of BUYER. From and after the date hereof,
BUYER and its affiliates and parent company shall treat all information received
from SELLER concerning the business, assets, operations, and financial condition
of SELLER and its affiliates, and its and their customers (including without
limitation the Offices), as confidential, unless and to the extent that BUYER
can

50



--------------------------------------------------------------------------------



 



      demonstrate that such information was already known to BUYER and its
affiliates, if any, or in the public domain or received from a third person not
known by BUYER to be under any obligation to SELLER; and BUYER shall not use any
such information for any purpose except in furtherance of the transactions
contemplated hereby (including in the filing of required regulatory
applications, provided that, if available, a confidential treatment request will
be made regarding such confidential information). Upon any termination of this
Agreement, BUYER shall, and shall cause its affiliates, if any, to, promptly
return all documents and workpapers containing, and all copies of, any such
information received from or on behalf of SELLER in connection with the
transactions contemplated hereby. The covenants of BUYER contained in this
Section 8.1 are of the essence and shall survive any termination of this
Agreement, but shall terminate at the Closing, if it occurs, with respect to any
information that is limited solely to the activities and transactions of the
Offices; provided, however, that neither BUYER nor any of its affiliates shall
be deemed to have violated the covenants set forth in this Section 8.1 if BUYER
shall be required to disclose any of such confidential information in compliance
with any legal process, order or decree issued by any court or agency of
government of competent jurisdiction. It is expressly acknowledged by SELLER
that all information provided to BUYER related to the Acquisition may be
provided to BUYER’s affiliates as necessary for the purpose of consummating the
Acquisition. The covenants and obligations of BUYER hereunder shall survive the
Closing and any earlier termination of this Agreement.     8.2   Confidentiality
Obligations of SELLER. From and after the date hereof, SELLER, its affiliates
and its parent corporation shall treat all information received from BUYER
concerning BUYER’s business, assets, operations, and financial condition as
confidential, unless and to the extent SELLER can demonstrate that such
information was already known to SELLER or its affiliates or in the public
domain, and SELLER shall not use any such for any purpose except in furtherance
of the transactions contemplated hereby (including in the filing of required
regulatory applications, provided that, if available, a

51



--------------------------------------------------------------------------------



 



      confidential treatment request will be made regarding such confidential
information). Upon any termination of this Agreement, SELLER shall promptly
return all documents and workpapers containing, and all copies of, any such
information received from or on behalf of BUYER in connection with the
transactions contemplated hereby. The covenants of SELLER contained in this
Section 8.2 are of the essence and shall survive any termination of this
Agreement; provided, however, that neither SELLER nor any of its affiliates
shall be deemed to have violated the covenants set forth in this Section 8.2 if
SELLER shall be required to disclose any of such confidential information in
compliance with any legal process, order or decree issued by any court or agency
of government of competent jurisdiction. It is expressly acknowledged by BUYER
that all information provided to SELLER related to the Acquisition may be
provided to SELLER’s affiliates for the purpose of consummating the Acquisition.
The covenants and obligations of SELLER hereunder shall survive the Closing and
any earlier termination of this Agreement.     8.3   Indemnification by SELLER.
From and after the Closing Date, SELLER shall indemnify, hold harmless, and
defend BUYER from and against all claims, losses, liabilities and obligations,
including reasonable attorneys’ fees and expenses (collectively, “Losses”),
which BUYER may receive, suffer or incur arising out of, relating to or in
connection with any actions, suits or proceedings (other than any proceedings to
prevent or limit the consummation of the Acquisition) related to (i) operations
and transactions occurring prior to the Closing and which involve the Assets
transferred, the Deposit Liabilities, the Office Loans or the safe deposit
business being transferred to BUYER and (ii) the operations at the Offices prior
to the Closing Date. The obligations of SELLER under this Section 8.3 shall be
contingent upon BUYER giving SELLER written notice (i) of receipt by BUYER of
any process and/or pleadings in or relating to any actions, suits, or
proceedings of the kinds described in this Section 8.3, including copies
thereof, and (ii) of the assertion of any claim or demand relating to the
operation of the Offices and/or the Deposit Liabilities or Office Loans prior to
the Closing, including, to the extent known to BUYER, the identity of the
person(s) or entity(ies) asserting such

52



--------------------------------------------------------------------------------



 



      claim or making such demand and the nature thereof, and including copies
of any correspondence or other writings relating thereto. All notices required
by the preceding sentence shall be given within fifteen days of the receipt by
BUYER of any such process or pleadings or any oral or written notice of the
assertion of any such claims or demands. SELLER shall have the right to take
over BUYER’s defense in any such actions, suits, or proceedings through counsel
selected by SELLER, to compromise and/or settle the same (provided that no such
settlement shall be made without BUYER’s prior written consent unless such
settlement solely consists of the payment of money by SELLER and BUYER receives
a complete release in connection therewith) and to prosecute any available
appeals or review of any adverse judgment or ruling that may be entered therein.
The covenants and obligations of SELLER hereunder shall survive the Closing and
any earlier termination of this Agreement. The availability of indemnification
pursuant to this section shall not prevent BUYER from seeking any other remedy
otherwise available to BUYER, including remedies at law or in equity.     8.4  
Indemnification by BUYER. From and after the Closing Date, BUYER shall
indemnify, hold harmless and defend SELLER from and against Losses which SELLER
may receive, suffer, or incur arising out of, relating to or in connection with
(i) SELLER’ s compliance with instructions from BUYER made pursuant to
Section 7.4 of this Agreement and not related to any negligence or malfeasance
on the part of SELLER, (ii) operations and transactions occurring after the
Closing and which involve the Assets transferred, the Deposit Liabilities, the
Office Loans, the safe deposit business being transferred to BUYER or the other
obligations and liabilities assumed pursuant to this Agreement or (iii) the
operations at the Offices after the Closing Date. The obligations of BUYER under
this Section 8.4 shall be contingent upon SELLER giving BUYER written notice
(i) of the receipt by SELLER of any process and/or pleadings in or relating to
any actions, suits or proceedings of the kinds described in this Section 8.4,
including copies thereof, and (ii) of the assertion of any claim or demand
relating to the Assets transferred to and/or the Deposit Liabilities or Office
Loans and the other obligations and liabilities assumed by BUYER on or after the
Closing,

53



--------------------------------------------------------------------------------



 



      including, to the extent known to SELLER, the identity of the person(s) or
entity(ies) asserting such claim or making such demand and the nature thereof,
and including copies of any correspondence or other writings relating thereto.
All notices required by the preceding sentence shall be given within fifteen
(15) days of the receipt by SELLER of any such process or pleadings or any oral
or written notice of the assertion of any such claims or demands. BUYER shall
have the right to take over SELLER’s defense in any such actions, suits, or
proceedings through counsel selected by BUYER, to compromise and/or settle the
same (provided that no such settlement shall be made without SELLER’s prior
written consent unless such settlement solely consists of the payment of money
by BUYER and SELLER receives a complete release in connection therewith) and to
prosecute any available appeals or review of any adverse judgment or ruling that
may be entered therein. The covenants and obligations of BUYER hereunder shall
survive the Closing and any earlier termination of this Agreement. The
availability of indemnification pursuant to this section shall not prevent
SELLER from seeking any other remedy otherwise available to SELLER, including
remedies at law or in equity.     8.5   Solicitation of Customers by BUYER Prior
to Closing. At any time prior to the Closing Date, BUYER will not, and will not
permit any of its affiliates to, conduct any marketing, media or customer
solicitation campaign which is specifically and directly targeted to induce
customers whose Deposit Account liabilities are to be assumed or Office Loans
are to be acquired by BUYER pursuant to this Agreement to discontinue their
account or business relationships with SELLER or its affiliates.     8.6  
Solicitation of Customers by SELLER After the Closing. From the date of this
Agreement and for four (4) years following the Closing Date, SELLER will not
directly solicit (a) deposit accounts from customers whose Deposit Liabilities
and/or Office Loans are assumed or acquired by BUYER pursuant to this Agreement,
(b) refinancing of Office Loans from borrowers whose Office Loans are being
acquired by BUYER hereunder or (c) any persons located within a ten (10) mile
radius of any Office to provide to such persons any retail, commercial,

54



--------------------------------------------------------------------------------



 



      fiduciary, or wealth management services; provided, however, that the
foregoing (a), (b) and (c) shall not apply to (i) existing customers of SELLER
offices other than the Offices or persons who are employees or current directors
of SELLER, Ohio Legacy Corp or any other affiliate of SELLER (ii) any general
advertisement or solicitation by SELLER regarding its banking products or other
services, or (iii) any person who becomes a customer of SELLER or seeks the
services provided by SELLER on such person’s own initiative. The covenants and
obligations of SELLER hereunder shall survive the Closing.     8.7   Further
Assurances. From and after the date hereof, each party hereto agrees to execute
and deliver such instruments and to take such other actions as the other party
hereto may reasonably request in order to carry out and implement this
Agreement. Without limiting the foregoing, SELLER agrees to execute and deliver
such deeds, bills of sale, acknowledgments, and other instruments of conveyance
and transfer as, in the reasonable judgment of BUYER, shall be necessary and
appropriate to vest in BUYER the legal and equitable title to the Assets of
SELLER being conveyed to BUYER hereunder. Further, BUYER, at its sole cost and
expense, shall prepare and shall file, or shall cause to be prepared and filed,
with any appropriate third parties, any and all documents and notices which are
necessary and proper to transfer to BUYER any security interests and other
rights of SELLER in and to collateral securing the Office Loans. SELLER shall
cooperate with BUYER in executing any necessary and proper documents and notices
as may be appropriate in furtherance of the foregoing covenant and consistent
with the terms of this Agreement provided, however, that nothing contained
herein shall relieve BUYER of its obligations as set forth herein. The covenants
and obligations of the parties hereunder shall survive the Closing.     8.8  
Operation of the Offices. Except as otherwise expressly provided in this
Agreement, after the Closing Date neither SELLER, nor its subsidiaries or
affiliates shall be obligated to provide for any managerial, financial,
business, or other services to the Offices, including without limitation any
personnel, employee benefit, data processing, accounting, risk management, or
other services or assistance that may have been provided to the Offices prior to
the close of

55



--------------------------------------------------------------------------------



 



      business on the Closing Date, and BUYER shall take such action as may, in
its judgment, be necessary or advisable to provide for the ongoing operation and
management of, and the provision of services and assistance to, the Offices
after the Closing Date. Upon the Closing, BUYER shall change the legal name of
the Offices and, except for any documents or materials in possession of the
customers of the Offices (including but not limited to deposit tickets and
checks), shall not use and shall cause the Offices to cease using any signs,
stationery, advertising, documents, or printed or written materials that refer
to the Offices by any name that includes the words “Premier Bank and Trust,”
“Premier,” “Ohio Legacy,” the name of any affiliate of SELLER or any derivations
thereof. Preceding the Closing, SELLER shall cooperate with any reasonable
requests of BUYER directed to obtaining specifications for the procurement of
new signs of BUYER’s choosing for installation by BUYER of new signs immediately
following the close of business on the Closing Date; provided, however, that
BUYER’s receipt of all sign specifications shall be obtained by BUYER in a
manner that does not significantly interfere with the normal business activities
and operations of the Offices and shall be at the sole and exclusive expense of
BUYER. SELLER Will retain its signs located at the Offices. BUYER shall remove
the “skins” of SELLER’s signs with SELLER’s name and logo and shall hold them
pending retrieval by SELLER. It is understood by the parties hereto that, with
the exception of the “skins,” all mounting facilities, electronics and
components for the signs shall be considered as Fixed Assets for purposes of
this Agreement. The covenants and obligations of the parties hereunder shall
survive the Closing.     8.9   Information After Closing. For a period of seven
(7) years following the Closing, upon written request of SELLER to BUYER or
BUYER to SELLER, as the case may be, such requested party shall provide the
requesting party with reasonable access to, or copies of, information and
records relating to the Offices which are then in the possession or control of
the requested party reasonably necessary to permit the requesting party or any
of its subsidiaries or affiliates to comply with or contest any applicable
legal, tax, banking, accounting, or regulatory policies or requirements, or any
legal or regulatory proceeding

56



--------------------------------------------------------------------------------



 



      thereunder or requests related to customer relationships at the Offices
prior to Closing. In the event of any such requests, the requesting party shall
reimburse the requested party for the reasonable costs of the requested party
related to such request. The covenants and obligations of the parties hereunder
shall survive the Closing.     8.10   Individual Retirement Accounts. All IRAs
related to the Offices that shall not have been transferred to BUYER by the
close of business on the thirtieth (30th) day following the Closing may be
retained by SELLER at its option, and for any such IRAs retained, SELLER shall
advise the account holders that it has withdrawn its resignation as custodian or
transfer the amount in such IRAs to the account holders.     8.11   Covenant Not
to Compete. From and after the Closing and for a period of four (4) years
following the Closing Date, SELLER and its affiliates shall not, and shall not
enter into any agreement to, (i) provide to any persons located within a ten
(10) mile radius of any Office retail, commercial, fiduciary, or wealth
management services, or (ii) own, operate or use any building, office or other
facility or premises located within a ten (10) mile radius of any Office for the
purpose of operating a branch or loan production office; provided, however, that
the foregoing (i) shall not apply to (A) existing customers of SELLER offices
other than the Offices or persons who are employees or current directors of
SELLER, Ohio Legacy Corp or any other affiliate of SELLER, (B) any general
advertisement or solicitation by SELLER regarding its banking products or other
services, or (C) any person who becomes a customer of SELLER or seeks the
services provided by SELLER on such person’s own initiative. The covenants and
obligations of SELLER hereunder shall survive the Closing.     8.12  
Non-solicitation of Employees. BUYER and SELLER agree that for a period of
twenty-four (24) months from the date of this Agreement, or for a period of
twenty-four (24) months from such date as this Agreement may be terminated
pursuant to Section 9 hereof, neither BUYER nor SELLER nor any of their
respective subsidiaries or affiliates will:

57



--------------------------------------------------------------------------------



 



  (a)   Directly or indirectly solicit for employment or employ any persons who
are employees of the other party or its subsidiaries or affiliates on the date
hereof (except in the case of BUYER, the employment of any Transferred Employees
after the Closing); or     (b)   directly or indirectly solicit for employment
or employ any other persons who are employees of the other party or its
subsidiaries or affiliates on the date hereof and with whom the party has had
contact or who became known to the party solely in conjunction with any phase of
the Acquisition (except in the case of BUYER, the employment of any Transferred
Employees after the Closing) whether prior to execution of this Agreement or
subsequent thereto. As used solely in this Section 8.12(b), the term “solicit”
shall not be deemed to include general advertisements or general solicitations
that are not targeted or directed specifically to individuals who are employees
of the other party or its subsidiaries or affiliates. Subject to the
prohibitions contained in Section 8.12(a), nothing in this Section 8.12(b) shall
prohibit the parties or their respective affiliates or subsidiaries from hiring
a person covered by this Section 8.12(b) who contacts the hiring party on their
own initiative (and not in response to solicitation by the hiring party in
violation of this section) or a person covered by this subsection 8.12(b) who is
no longer in the employ of the other party or its subsidiaries or affiliates at
the time of such solicitation.

    The covenants and obligations of the parties hereunder shall survive the
Closing and any earlier termination of this Agreement.

9.   TERMINATION.

  9.1   Termination by Mutual Agreement. This Agreement may be terminated and
the transactions contemplated hereby may be abandoned by mutual consent of the
parties authorized by a vote of a majority of the Board of Directors (or by the
vote of the Executive Committee of such Board, if so empowered) of each of
SELLER and BUYER.

58



--------------------------------------------------------------------------------



 



  9.2   Termination by SELLER. This Agreement may be terminated and the
transactions contemplated hereby abandoned by a vote of a majority of the Board
of Directors (or by the vote of the Executive Committee of such Board, if so
empowered) of SELLER:

  (a)   in the event of a material breach by BUYER of this Agreement;     (b)  
in the event any of the conditions precedent specified in Section 5.1 of this
Agreement (i) has not been met as of the date specified for such condition in
this Agreement or if no date is specified, the Closing Date, or (ii) in the
reasonable determination of SELLER, is not capable of being met, and in the case
of either (i) or (ii), has not been waived by SELLER;     (c)   in the event any
regulatory approval for the consummation of the Acquisition is denied by any
applicable regulatory authority;     (d)   on or after the date which is 180
calendar days following the date of this Agreement (the “Termination Date”) if
the Closing has not then occurred unless the failure to consummate by such date
is due to a breach of this Agreement by SELLER;     (e)   in the event that
there is a material adverse change in the financial condition or results of
operation of BUYER, or pending or threatened litigation or claims with respect
to the transactions contemplated by this Agreement which, in the opinion of
SELLER, may hinder or delay the ability of the parties to consummate the
transactions contemplated by this Agreement; or     (f)   in the event that
BUYER fails to obtain by October 31, 2011, any required regulatory approval of
which it is BUYER’s responsibility to obtain, and in the event of such a
termination BUYER shall pay to SELLER the actual costs, fees and expenses
incurred by SELLER in connection with this Agreement and the Acquisition,
including, without limitation, attorneys’ fees, filing costs and out of pocket
expenses subject to a maximum payment of $150,000; or

59



--------------------------------------------------------------------------------



 



  (g)   in the event that SELLER or any of its affiliates receives from a third
party any unsolicited proposal to acquire both of the Offices that SELLER, in
its sole discretion, determines to pursue, and in the event of such a
termination (and only in such event), SELLER shall pay to BUYER a termination
fee of $150,000.

      The payment obligations of BUYER under Section 9.2(f) and the payment
obligations of SELLER under Section 9.2(g) shall survive any termination of this
Agreement pursuant to such sections.     9.3   Termination by BUYER. This
Agreement may be terminated and the transactions contemplated hereby abandoned
by a vote of a majority of the Board of Directors (or by the vote of the
Executive Committee of such Board, if so empowered) of BUYER:

  (a)   in the event of a material breach by SELLER of this Agreement;     (b)  
in the event any of the conditions precedent specified in Section 5.2 of this
Agreement (i) has not been met as of the date specified for such condition in
this Agreement or if no date is specified, the Closing Date, or (ii) in the
determination of BUYER, is not capable of being met, and in the case of either
(i) or (ii), has not been waived by BUYER;     (c)   in the event any regulatory
approval required for consummation of the Acquisition is denied by any
applicable regulatory authority;     (d)   in the event that there is a material
adverse change in the financial condition or results of operation of the
Offices, or pending or threatened litigation or claims with respect to the
transactions contemplated by this Agreement which, in the opinion of BUYER, may
hinder or delay the ability of the parties to consummate the transactions
contemplated by this Agreement;     (e)   on or after the Termination Date if
the Closing has not then occurred unless the failure to consummate by such time
is due to a breach of this Agreement by BUYER;

60



--------------------------------------------------------------------------------



 



  (f)   in the event any regulatory approval required for consummation of the
Acquisition is received but imposes any condition that, in BUYER’s reasonable
judgment, is unduly burdensome, such that the economic or business benefits of
the Acquisition would be materially adversely affected or which condition would
unduly burden the operations of BUYER upon completion of the Acquisition; or    
(g)   in the event that SELLER fails to obtain by October 31, 2011, any required
regulatory approval of which it is SELLER’s responsibility to obtain, and in the
event of such a termination SELLER shall pay to BUYER the actual costs, fees and
expenses incurred by BUYER in connection with this Agreement and the
Acquisition, including, without limitation, attorneys’ fees, filing costs and
out of pocket expenses subject to a maximum payment of $150,000.

      The payment obligation of SELLER under Section 9.3(g) shall survive any
termination of this Agreement pursuant to such section.     9.4   Effect of
Termination. The termination of this Agreement pursuant to Sections 9.2 or 9.3
of this Article 9 shall not release any party hereto from any liability or
obligation to the other party hereto arising from (i) a breach of any provision
of this Agreement occurring prior to the termination hereof or (ii) the failure
of timely satisfaction of conditions precedent to the obligations of a party to
the extent that such failure of timely satisfaction is attributable to the
actions or inactions of such party.

10.   MISCELLANEOUS PROVISIONS.

  10.1   Expenses. Except as and to the extent specifically allocated otherwise
herein, each of the parties hereto shall bear its own expenses, whether or not
the transactions contemplated hereby are consummated.     10.2   Certificates.
All statements contained in any certificate (“Certificate”) delivered by or on
behalf of SELLER or BUYER pursuant to this Agreement or in connection with the
transactions contemplated hereby shall be deemed to be

61



--------------------------------------------------------------------------------



 



      representations and warranties of the party delivering the Certificate
hereunder. Each such Certificate shall be executed on behalf of the party
delivering the Certificate by duly authorized officers of such party.

  10.3   Termination of Representations and Warranties. The respective
representations and warranties of SELLER and BUYER contained or referred to in
this Agreement or in any Certificate, schedule, or other instrument delivered or
to be delivered pursuant to this Agreement shall terminate at the Closing,
except for:

  (a)   those representations and warranties contained in any limited warranty
deeds delivered by SELLER to BUYER at the Closing;     (b)   those
representations and warranties contained in any bill of sale relating to the
Assets delivered by SELLER to BUYER at Closing;     (c)   those representations
and warranties contained in any instrument of assumption or in any Certificate
delivered by BUYER to SELLER at the Closing;     (d)   those representations and
warranties contained in any Certificate delivered by SELLER to BUYER at the
Closing; and     (e)   the representations and warranties of SELLER contained in
Section 3.1(r), which shall only survive for a period of twelve (12) months
following the Closing Date.

  10.4   Waivers. Each party hereto, by written instrument signed by duly
authorized officers of such party, may extend the time for the performance of
any of the obligations or other acts of the other party hereto and may waive,
but only as affects the party signing such instrument:

  (a)   any inaccuracies in the representations or warranties of the other party
contained or referred to in this Agreement or in any document delivered pursuant
hereto;     (b)   compliance with any of the covenants or agreements of the
other party contained in this Agreement;

62



--------------------------------------------------------------------------------



 



  (c)   the performance (including performance to the satisfaction of a party or
its counsel) by the other party of such of its obligations set out herein; and  
  (d)   satisfaction of any condition to the obligations of the waiving party
pursuant to this Agreement.

  10.5   Notices. All notices and other communications hereunder may be made by
mail, hand-delivery or by courier service and notice shall be deemed to have
been given when received; provided, however, if notices and other communications
are made by nationally recognized overnight courier service for overnight
delivery, such notice shall be deemed to have been given one business day after
being forwarded to such a nationally recognized overnight courier service for
overnight delivery.

If to SELLER:
Premier Bank & Trust, National Association
6141 Whipple Avenue, N.W.
North Canton, Ohio 44720
Attn: Rick Hull, President
With a copy to:
Vorys, Sater, Seymour and Pease LLP
221 East 4th Street
Suite 200, Atrium Two
Cincinnati, Ohio 45202
Attn: Jason L. Hodges
If to BUYER:
The Commercial and Savings Bank of Millersburg, Ohio
91 North Clay Street
Millersburg, Ohio 44654
With a copy to:

63



--------------------------------------------------------------------------------



 



Bricker & Eckler LLP
100 South 3rd Street
Columbs, Ohio 43215
Attn: Jeffery E. Smith

      or such other person or address as any such party may designate by notice
to the other parties, and shall be deemed to have been given as of the date
received.     10.6   Parties in Interest; Assignment; Amendment. The rights and
obligations of each party hereto shall be binding upon, by the operation of law
or otherwise, and shall inure to the benefit of, the parties hereto and their
respective successors, legal representatives, and assigns. Except as expressly
provided herein, no person who is not a party hereto (or a permitted successor
or assignee of such party) shall have any rights or benefits under this
Agreement, either as a third party beneficiary or otherwise. This Agreement
cannot be amended or modified, except by a written agreement executed by the
parties hereto or their respective successors and assigns. This Agreement may
not be assigned by either party hereto without the prior written consent of the
other.     10.7   Headings. The headings and table of contents used in this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.    
10.8   Terminology. The specific terms that are defined in various provisions of
this Agreement shall apply throughout this Agreement (including without
limitation each schedule hereto), unless expressly indicated otherwise. In
addition, the following terms and phrases shall have the meanings set forth for
purposes of this Agreement (including such schedule):

  (a)   The term “business day” shall mean any day other than a Saturday,
Sunday, or a day on which either SELLER or BUYER is closed in accordance with
applicable law or regulation. Any action, notice, or right which is to be taken
or given or which is to be exercised or lapse on or by

64



--------------------------------------------------------------------------------



 



      a given date which is not a business day may be taken, given, or
exercised, and shall not lapse, until the next business day following.     (b)  
The term “affiliate” shall mean, with respect to any person, any other person
directly or indirectly controlling, controlled by or under common control with
such person.     (c)   The term “Permitted Exceptions” shall mean, with respect
to the Owned Real Estate and the Leased Real Estate, (i) those five standard
exceptions appearing as Schedule B items in a standard ALTA owners or leasehold
title insurance policy, and any other exceptions, restrictions, easements,
rights of way, and encumbrances referenced in the Title Commitment delivered by
SELLER to BUYER as indicated in Section 2.1(b) of this Agreement satisfactory to
BUYER; (ii) statutory liens for current taxes or assessments not yet due, or if
due not yet delinquent, or the validity of which is being contested in good
faith by appropriate proceedings; (iii) such other liens, imperfections in
title, charges, easements, restrictions, and encumbrances (but in all cases of
Owned Real Estate excluding those which secure borrowed money) which,
individually and in the aggregate, do not materially detract from the value of,
or materially interfere with the present use of, any property subject thereto or
affected thereby as determined by BUYER at its sole discretion; and (iv) such
other exceptions as are approved by BUYER in writing.     (d)   The term
“person” shall mean any individual, corporation partnership, limited liability
company, association, trust, or other entity, whether business, personal, or
otherwise.     (e)   Unless expressly indicated otherwise in a particular
context, the terms “herein,” “hereunder,” “hereto,” “hereof,” and similar
references refer to this Agreement in its entirety and not to specific articles,
sections, schedules, or subsections of this Agreement. Unless expressly
indicated otherwise in a particular context, references in this Agreement to
enumerated articles, sections, and subsections refer to designated portions

65



--------------------------------------------------------------------------------



 



      of this Agreement (but do not refer to portions of any schedule unless
such Schedule is specifically referenced) and do not refer to any other
document.     (f)   The term “subsidiary” shall mean a corporation, partnership,
limited liability company, joint venture, or other business organization more
than 50% of the voting securities or interests in which are beneficially owned
or controlled by the indicated parent of such entity.     (g)   The term
“overdraft protection” shall include all such programs and product offerings
that provide depositor protection for overdrafts including, but not limited to,
features sometimes referred to as “overdraft privileges” and the loan
relationships created thereby.     (h)   Capitalized terms used in this
Agreement that are defined elsewhere in this Agreement shall have the meanings
ascribed to then, unless the context otherwise requires.

  10.9   Press Releases. SELLER or BUYER, as the case may be, shall approve, in
writing prior to issuance, the form and substance of any press release or other
public disclosure relating to any matters relating to this Agreement issued by
the other. Nothing contained herein shall restrict or prohibit BUYER or SELLER
from issuance of press releases or public disclosures which, based on the advice
of counsel, are required by applicable law or regulation or stock market
requirement and limited to information necessary for compliance with same.    
10.10   Entire Agreement. This Agreement supersedes any and all oral or written
agreements and understandings heretofore made relating to the subject matter
hereof and contains the entire agreement of the parties relating to the subject
matter hereof. All schedules, exhibits, appendices to, and documents delivered
in connection with, this Agreement are incorporated into this Agreement by
reference and made a part hereof.     10.11   Flexible Structure. References in
this Agreement to federal or state laws or regulations, jurisdictions, or
chartering or regulatory authorities shall be

66



--------------------------------------------------------------------------------



 



      interpreted broadly to allow maximum flexibility in consummating the
transactions contemplated hereby in light of changing business, economic, and
regulatory conditions. Without limiting the foregoing, in the event SELLER and
BUYER agree in writing to alter the legal structure of the Acquisition
contemplated by this Agreement references in this Agreement to such laws,
regulations, jurisdictions, and authorities shall be deemed to be altered to
reflect the laws, regulations, jurisdictions, and authorities that are
applicable in light of such change.     10.12   Governing Law. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Ohio and the laws of the United States, as well as regulations issued by
relevant agencies thereof.     10.13   Counterparts. This Agreement may be
executed in several counterparts and by facsimile and electronic transmission
(including by .pdf), each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.     10.14   Tax Matters.
BUYER and SELLER agree that they will file applicable tax returns and other
related schedules and documents related to their respective interests based on
the allocations in this Agreement.

[Remainder of page intentionally blank; signatures follow]

67



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers thereunto duly authorized, all as of
the date first above written.

          ATTEST:   The Commercial and Savings Bank of     Millersburg, Ohio
 
       
/s/ Peggy Conn
  By:   /s/ Eddie L. Steiner
 
       
 
       
 
  Its:   Chairman
 
       
 
        ATTEST:   Premier Bank and Trust, National Association
 
       
/s/ Aubrey Merrill
  By:   /s/ Rick L. Hull
 
       
 
       
 
  Its:   President & CEO
 
       

68



--------------------------------------------------------------------------------



 



SCHEDULES
TO
OFFICE PURCHASE AND ASSUMPTION AGREEMENT

     
Schedule A —
  Description of Owned Real Estate
 
   
Schedule B —
  Description of Leased Real Estate and Office Lease
 
   
Schedule C —
  Furniture, Fixtures and Equipment
 
   
Schedule D —
  Assumed Contracts
 
   
Schedule E —
  List of Leases, Safekeeping Items and Agreements

 



--------------------------------------------------------------------------------



 



SCHEDULE A
DESCRIPTION OF OWNED REAL ESTATE
[Remainder of page intentionally blank]

A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
DESCRIPTION OF LEASED REAL ESTATE AND OFFICE LEASE
[Remainder of page intentionally blank]

B-1



--------------------------------------------------------------------------------



 



SCHEDULE C
FURNITURE, FIXTURES AND EQUIPMENT
[Remainder of page intentionally blank]

C-1



--------------------------------------------------------------------------------



 



SCHEDULE D
ASSUMED CONTRACTS
[Remainder of page intentionally blank]

 



--------------------------------------------------------------------------------



 



SCHEDULE E
LIST OF LEASES, SAFEKEEPING ITEMS AND AGREEMENTS
[Remainder of page intentionally blank]

 